





EXECUTION COPY







CREDIT AGREEMENT




Dated as of September 24, 2010




among




NORTHEAST UTILITIES,

as Borrower




THE BANKS NAMED HEREIN,




UNION BANK, N.A.,

as Administrative Agent




and




BARCLAYS BANK PLC,

CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A.
and

UNION BANK, N.A.

as Fronting Banks







BARCLAYS CAPITAL,

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC

 and

UNION BANK, N.A.

Joint Lead Arrangers




BARCLAYS CAPITAL,

CITIBANK, N.A.
and

J.P. MORGAN SECURITIES LLC

Syndication Agents




WELLS FARGO BANK, NATIONAL ASSOCIATION

Documentation Agent





1193412













TABLE OF CONTENTS

Page

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION  1.01.

Certain Defined Terms.

1

SECTION  1.02.

Computation of Time Periods.

15

SECTION  1.03.

Accounting Terms; Financial Statements.

15

SECTION  1.04.

Computations of Outstandings.

16

ARTICLE II
COMMITMENTS

SECTION  2.01.

The Commitments.

16

SECTION  2.02.

Letters of Credit.

16

SECTION  2.03.

Fees.

24

SECTION  2.04.

Reduction and Increase of the Commitments.

25

SECTION  2.05.

Extension of the Stated Termination Date.

26

SECTION  2.06.

Cash Collateralization of LC Outstandings.

27

ARTICLE III
ADVANCES

SECTION  3.01.

Advances.

29

SECTION  3.02.

Terms Relating to the Making of Advances.

29

SECTION  3.03.

Making of Advances.

30

SECTION  3.04.

Repayment of Advances; Delivery of Notes.

30

SECTION  3.05.

Interest.

31

ARTICLE IV
PAYMENTS

SECTION  4.01.

Payments and Computations.

33

SECTION  4.02.

Prepayments.

34

SECTION  4.03.

Yield Protection.

35

SECTION  4.04.

Sharing of Payments, Etc.

38

SECTION  4.05.

Taxes.

39

ARTICLE V
CONDITIONS PRECEDENT

SECTION  5.01.

Conditions Precedent to Effectiveness.

41

SECTION  5.02.

Conditions Precedent to All Extensions of Credit.

42

SECTION  5.03.

Reliance on Certificates.

43

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

SECTION  6.01.

Representations and Warranties of the Borrower.

43

ARTICLE VII
COVENANTS





i













SECTION  7.01.

Affirmative Covenants.

47

SECTION  7.02.

Negative Covenants.

49

SECTION  7.03.

Financial Covenant.

53

SECTION  7.04.

Reporting Obligations.

53

ARTICLE VIII
DEFAULTS

SECTION  8.01.

Events of Default.

55

SECTION  8.02.

Remedies Upon Events of Default.

57

ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE FRONTING BANKS

SECTION  9.01.

Authorization and Action.

58

SECTION  9.02.

Administrative Agent’s Reliance, Etc.

58

SECTION  9.03.

Union Bank, Barclays, Citibank, JPMorgan Chase and Affiliates.

58

SECTION  9.04.

Lender Credit Decision.

59

SECTION  9.05.

Indemnification.

59

SECTION  9.06.

Successor Administrative Agent.

59

ARTICLE X
MISCELLANEOUS

SECTION  10.01.

Amendments, Etc.

60

SECTION  10.02.

Notices, Etc.

61

SECTION  10.03.

No Waiver of Remedies.

62

SECTION  10.04.

Costs, Expenses and Indemnification.

62

SECTION  10.05.

Right of Set-off.

63

SECTION  10.06.

Effectiveness.

63

SECTION  10.07.

Assignments and Participation.

64

SECTION  10.08.

Confidentiality.

66

SECTION  10.09.

Electronic Communications.

67

SECTION  10.10.

Waiver of Jury Trial.

68

SECTION  10.11.

Governing Law.

68

SECTION  10.12.

Relation of the Parties; No Beneficiary or Fiduciary Relationships.

68

SECTION  10.13.

Execution in Counterparts.

69

SECTION  10.14.

Limitation of Liability.

69

SECTION  10.15.

Defaulting Lenders.

69

SECTION  10.16.

USA Patriot Act.

71

SECTION  10.17.

Waiver of Notice of Termination of Existing Credit Agreement.

71








ii
















SCHEDULES




Schedule I

-

Applicable Lending Offices and Commitments

Schedule II

-

Pending Actions




EXHIBITS




Exhibit 1.01A

-

Form of Note

Exhibit 2.02

-

Form of Letter of Credit Request

Exhibit 3.01

-

Form of Notice of Borrowing

Exhibit 5.01A

-

Form of Opinion of Jeffrey C. Miller, Assistant

General Counsel of NUSCO

Exhibit 5.01B

-

Form of Opinion of King & Spalding LLP, Special New York Counsel to the
Administrative Agent

Exhibit 10.07

-

Form of Assignment and Assumption








iii













CREDIT AGREEMENT

Dated as of September 24, 2010




THIS CREDIT AGREEMENT is made by and among:

(i)

NORTHEAST UTILITIES, an unincorporated voluntary business association organized
under the laws of the Commonwealth of Massachusetts (“NU” or the “Borrower”);

(ii)

The financial institutions (the “Banks”) listed on the signature pages hereof
and the other Lenders (as hereinafter defined) from time to time party hereto;

(iii)

UNION BANK, N.A. (“Union Bank”), as Administrative Agent (as hereinafter
defined) for the Lenders and the Fronting Banks (as hereinafter defined); and

(iv)

BARCLAYS BANK PLC (“Barclays”), CITIBANK, N.A. (“Citibank”) JPMORGAN CHASE BANK,
N.A. (“JPMorgan Chase”) and UNION BANK, each as a Fronting Bank.

PRELIMINARY STATEMENT

The Borrower has requested that the Banks and the Fronting Banks agree, on the
terms and conditions set forth herein, to provide the Borrower a $500,000,000
three-year revolving credit and letter of credit facility to be used for the
purposes set forth herein.  The Lenders and the Fronting Banks have indicated
their willingness to provide such a facility on the terms and conditions of this
Agreement.

Based upon the foregoing and subject to the terms and conditions set forth in
this Agreement, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION  1.01.

Certain Defined Terms.

  As used in this Agreement, the following terms shall have the following
meanings (such meanings to be applicable to the singular and plural forms of the
terms defined):

“Account Party” has the meaning assigned to that term in Section 2.02(a).

“Additional Lender” has the meaning assigned to that term in Section 2.04(b).

“Administrative Agent” means Union Bank, in its capacity as administrative agent
hereunder, or any successor thereto as provided herein.











2




“Advance” means an advance by a Lender to the Borrower pursuant to Article III,
and refers to a Eurodollar Rate Advance or a Base Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another entity if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” means this Credit Agreement, as the same may be modified, amended
and/or supplemented pursuant to the terms hereof.

“Applicable Facility Fee Rate” means, for any day, the percentage per annum set
forth below in effect on such day, determined on the basis of the Applicable
Rating Level of the Borrower:

Applicable Facility Fee Rate

Applicable Rating Level

Percentage (%)

Level I

0.175

Level II

0.225

Level III

0.350

Level IV

0.500

Level V

0.600

Any change in the Applicable Facility Fee Rate caused by a change in the
Applicable Rating Level shall take effect at the time such change in the
Applicable Rating Level shall occur.

“Applicable Lending Office” means, with respect to each Lender:

(i)

in the case of any Advance, (A) such Lender’s “Eurodollar Lending Office” in the
case of a Eurodollar Rate Advance or (B) such Lender’s “Domestic Lending Office”
in the case of a Base Rate Advance, in each case as specified opposite such
Lender’s name on Schedule I hereto or in the Assignment and Assumption pursuant
to which it became a Lender; or

(ii)

in each case, such other office of such Lender as such Lender may from time to
time specify in writing to the Borrower and the Administrative Agent.

“Applicable Margin” means, for any day for any outstanding Advance, the
percentage per annum set forth below in effect on such day, determined on the
basis of the Applicable Rating Level for the Borrower:











3









Applicable Margin (Percentage %)

Rating Level

Eurodollar Rate Advances (%)

Base Rate Advances (%)

Level I

1.575

0.575

Level II

1.775

0.775

Level III

1.900

0.900

Level IV

2.000

1.000

Level V

2.400

1.400

Any change in the Applicable Margin caused by a change in the Applicable Rating
Level shall take effect at the time such change in the Applicable Rating Level
shall occur.

“Applicable Rate” means, with respect to any Advance made to the Borrower,
either of (i) the Base Rate from time to time applicable to such Advance plus
the Applicable Margin, or (ii) the Eurodollar Rate from time to time applicable
to such Advance plus the Applicable Margin.

“Applicable Rating Level” shall be determined at any time and from time to time
on the basis of the Reference Ratings in accordance with the following:

Applicable Rating Level

S&P Rating


 

Moody’s Rating

Level I

A- or higher

or

A3 or higher

Level II

BBB+

or

Baa1

Level III

BBB

or

Baa2

Level IV

BBB-

or

Baa3

Level V

BB+ or lower (or unrated)

or

Ba1 or lower (or unrated)

“Level I” applies on any day on which the S&P Reference Rating is A- or higher
or the Moody’s Reference Rating is A3 or higher.

“Level II” applies on any day on which (i) the S&P Reference Rating is BBB+ or
higher or the Moody’s Reference Rating is Baa1 or higher and (ii) Level I does
not apply.

“Level III” applies on any day on which (i) the S&P Reference Rating is BBB or
higher or the Moody’s Reference Rating is Baa2 or higher and (ii) neither Level
I or Level II applies.

“Level IV” applies on any day on which (i) the S&P Reference Rating is BBB- or
higher or the Moody’s Reference Rating is Baa3 or higher and (ii) none of Levels
I, II or III applies.

“Level V” applies on any day on which (i) the S&P Reference Rating is BB+ or
lower or the Moody’s Reference Rating is Ba1 or lower and (ii) none of Levels I,
II, III or IV applies.

In the event that the Reference Ratings do not correspond to the same Applicable
Rating Level and the Reference Ratings differ by (i) only one Applicable Rating
Level, the Applicable Rating Level that corresponds to the higher of such
Reference Ratings shall apply, and (ii) more than one Applicable Rating Level,
the Applicable Rating Level that is immediately below the Applicable Rating
Level that corresponds to the higher of such Reference Ratings shall apply;











4




provided that, in the case of this clause (ii), if the lower of such Reference
Ratings corresponds to Level V, Level V shall apply.  The Applicable Rating
Level shall be redetermined as and when any change in the ratings used in the
determination thereof shall be announced by S&P or Moody’s, as the case may be.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (i) a Lender, (ii) an Affiliate of a Lender
or (iii) an entity or an Affiliate of an entity that administers or manages a
Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.07.

 “Available Commitment” means, for each Lender, the excess of such Lender’s
Commitment over such Lender’s Percentage of the Outstanding Credits.  “Available
Commitments” shall refer to the aggregate of the Lenders’ Available Commitments
hereunder.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental authority or instrumentality thereof if and for so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm obligations such as those under this Agreement.

“Banks” has the meaning assigned to such term in the caption to this Agreement.

“Barclays” has the meaning assigned to that term in the caption to this
Agreement.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of:

(i)

the rate of interest announced publicly by the Administrative Agent in its
principal place of business from time to time as the Administrative Agent’s
“base rate” or “reference rate”;

(ii)

1/2 of one percent per annum above the Federal Funds Rate in effect from time to
time; and











5




(iii)

the rate of interest per annum appearing on a nationally recognized service such
as Telerate Page 3750 (or any successor page) as the London interbank offered
rate for deposits in U.S. dollars at approximately 11:00 a.m. (London time) on
such day for a term of one month (or if no such rates are quoted on such day,
the previous day for which quotations are available) (the “One-Month LIBOR
Rate”) plus 1%; provided, however, if more than one rate is specified on such
service, the applicable rate shall be the sum of (i) the arithmetic mean of all
such rates plus (ii) 1%.

If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Base Rate shall be determined without regard to clause (ii)
of the first sentence of this definition, until the circumstances giving rise to
such inability to determine the Federal Funds Rate no longer exist.  Any change
in the Base Rate due to a change in the Administrative Agent’s base rate or
reference rate, the Federal Funds Rate or the One-Month LIBOR Rate, shall be
effective on the effective date of such change in the Administrative Agent’s
base rate or reference rate, the Federal Funds Rate or the One-Month LIBOR Rate,
as the case may be.

“Base Rate Advance” means an Advance in respect of which the Borrower has
selected in accordance with Article III, or this Agreement provides for,
interest to be computed on the basis of the Base Rate.

“Beneficiary” means any Person designated by an Account Party to which a
Fronting Bank is to make payment, or on whose order payment is to be made, under
a Letter of Credit.

“Borrower” has the meaning assigned to that term in the caption to this
Agreement.

“Borrowing” means a borrowing consisting of one or more Advances of the same
Type and Interest Period, if any, made to the Borrower on the same Business Day
by the Lenders, ratably in accordance with their respective Commitments.  A
Borrowing may be referred to herein as being a “Type” of Borrowing,
corresponding to the Type of Advances comprising such Borrowing.  For purposes
of this Agreement, all Advances of the same Type and Interest Period, if any,
made or converted on the same day to the Borrower shall be deemed a single
Borrowing hereunder until repaid.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.

“Cash Collateral Account” means an account maintained at the principal domestic
office of the Administrative Agent for the purposes set forth herein, and
subject to the terms and conditions, set forth in Section 2.06.

“Change of Control” means (i) any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended),
shall either (A) acquire beneficial ownership of more than 50% of any
outstanding class of common shares of NU having ordinary  voting  power  in 
the election of  Trustees  of  NU  or  (B)   obtain   the   power











6




(whether or not exercised) to elect a majority of NU’s Trustees or (ii) the
Board of Trustees of NU shall not consist of a majority of Continuing Trustees.
 For purposes of this definition, the term “Continuing Trustees” means Trustees
of NU on the date hereof and each other Trustee of NU, if such other trustee’s
nomination for election to the Board of Trustees of NU is recommended by a
majority of the then Continuing Trustees.

“Citibank” has the meaning assigned to that term in the caption to this
Agreement.

“CL&P” means The Connecticut Light and Power Company, a corporation organized
under the laws of the State of Connecticut.

“Closing Date” has the meaning assigned to that term in Section 5.01.

“Commitment” means, for each Lender, the aggregate amount set forth opposite
such Lender’s name on Schedule I or, if such Lender has entered into one or more
Assignment and Assumptions, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 10.07(c), in each such case as
such amount may be reduced or increased from time to time pursuant to Section
2.04.  “Commitments” shall refer to the aggregate of the Lenders’ Commitments
hereunder.

“Commitment Increase” has the meaning assigned to that term in Section 2.04(b).

“Commitment Increase Approvals” means any governmental approval or resolution of
the board of directors of the Borrower that has not been obtained by or on
behalf of the Borrower and is not in full force and effect on the date hereof,
which governmental approval or resolution is required to be obtained in order to
authorize a Commitment Increase and the performance by the Borrower of its
obligations under this Agreement after giving effect to such Commitment
Increase.

 “Common Equity” means, at any date for the Borrower, an amount equal to the sum
of the aggregate of the par value of, or stated capital represented by, the
outstanding common shares of the Borrower and its Subsidiaries and the surplus,
paid-in, earned and other capital, if any, of the Borrower and its Subsidiaries,
in each case as determined on a consolidated basis in accordance with generally
accepted accounting principles.

“Confidential Information” has the meaning assigned to that term in
Section 10.08.

“Consolidated Debt” means, at any date for the Borrower, the total Debt of the
Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with generally accepted accounting principles.

“Credit Party” means the Administrative Agent, each Fronting Bank and each
Lender.

“Date of Issuance” means the date of issuance by any Fronting Bank of a Letter
of Credit under this Agreement.

“Debt” means, for any Person, without duplication, (i) indebtedness of such
Person for  borrowed  money, including  but not limited  to  obligations of such
Person evidenced by bonds,











7




debentures, notes or other similar instruments (excluding Stranded Cost Recovery
Obligations that are non-recourse to such Person), (ii) obligations of such
Person to pay the deferred purchase price of property or services (excluding any
obligation of such Person to Dominion Resources, Inc. or its successor with
respect to disposition of spent nuclear fuel burned prior to April 3, 1983),
(iii) obligations of such Person as lessee under leases that shall have been or
should be, in accordance with generally accepted accounting principles, recorded
as capital leases, (iv) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (iii), above, including, without duplication, all Parent Support
Obligations, (v) letters of credit that have not been fully cash collateralized,
guaranties and other forms of credit enhancement issued to support power sales
and trading activities, and (vi) liabilities in respect of unfunded vested
benefits under ERISA Plans and ERISA Multiemployer Plans.

“Declining Lender” has the meaning to that term in Section 2.05(a).

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that (i) has failed, within three Business Days after the
date required to be funded or paid, (A) to fund any portion of its Advances, (B)
to fund any portion of its participations in Letters of Credit or (C) to pay
over to any Credit Party any other amount required to be paid by it under this
Agreement, unless, in the case of clauses (A) and (C) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (ii) has notified the Borrower or any Credit Party in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such writing
or public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding an Advance cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (iii) has failed, within three Business Days after request by the
Administrative Agent or any Fronting Bank, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Advances and participations in
Letters of Credit, provided that such Lender shall cease to be a Defaulting
Lender pursuant to clause (iii) upon such requesting party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (iv) has become the subject of a Bankruptcy Event.

“Disclosure Documents” means for the Borrower and each Principal Subsidiary, as
applicable: (i) such Person’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2009; (ii) its Quarterly Reports on Form 10-Q for the fiscal
quarters ended March 31 and June 30, 2010; (iii) the Information Memorandum; and
(iv) such Person’s Current Reports on Form 8-K filed after December 31, 2009 but
prior to the date hereof.

“Drawing” means a drawing by a Beneficiary under any Letter of Credit.











8




“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by (A) the Administrative Agent, (B) in the case of any assignment of any
Commitment, each Fronting Bank, and (C) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed, and the Borrower shall be deemed to have consented to any
assignment unless the Borrower provides notice of its objection to the
Administrative Agent within ten business days of receipt of request for
consent); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that is a “commonly controlled entity” of such
Person within the meaning of the regulations under Section 414 of the Internal
Revenue Code of 1986, as amended from time to time.

“ERISA Multiemployer Plan” means a “multiemployer plan” subject to Title IV of
ERISA.

“ERISA Plan” means an employee benefit plan (other than a ERISA Multiemployer
Plan) maintained for employees of the Borrower or any ERISA Affiliate of the
Borrower and covered by Title IV of ERISA.

“ERISA Plan Termination Event” means (i) a Reportable Event described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
Reportable Event not subject to the provision for 30-day notice to the PBGC
under such regulations) with respect to an ERISA Plan or an ERISA Multiemployer
Plan, or (ii) the withdrawal of the Borrower or any of its ERISA Affiliates from
an ERISA Plan or an ERISA Multiemployer Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, or (iii) the
filing of a notice of intent to terminate an ERISA Plan or an ERISA
Multiemployer Plan or the treatment of an ERISA Plan amendment as a termination
or of an ERISA Multiemployer Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate an ERISA Plan or
an ERISA Multiemployer Plan by the PBGC, or (v) any other event or condition
that might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any ERISA Plan or ERISA
Multiemployer Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Rate” means, for each Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate of interest per annum (rounded upward to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 a.m. (London
time) two Business Days before the first day of such Interest











9




Period for a period equal to such Interest Period.  If, for any reason, such
rate is not available, the term “Eurodollar Rate” shall mean an interest rate
per annum equal to the average rate per annum (rounded upward to the nearest
1/100 of 1%) at which deposits in U.S. dollars are offered by the Reference
Banks to prime banks in the London interbank market at 11:00 a.m. (London time)
two Business Days before the first day of such Interest Period in an amount
substantially equal to each Reference Bank’s pro rata share of such Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period, subject, however, to the provisions of Sections 3.05(d) and
4.03(g).

“Eurodollar Rate Advance” means an Advance in respect of which the Borrower has
selected in accordance with Article III, or this Agreement provides for,
interest to be computed on the basis of the Eurodollar Rate.

“Eurodollar Reserve Percentage” of any Lender or its subparticipant, for each
Interest Period for each Eurodollar Rate Advance, means the reserve percentage
applicable during such Interest Period (or if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under Regulation D or other regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement, without benefit of or credit
for proration, exemptions or offsets) for such Lender or its subparticipant with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 8.01.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of December 9, 2005, as amended, supplemented or modified as of the
date hereof, among the Borrower, the lenders party thereto, Union Bank (formerly
known as Union Bank of California, N.A.), as administrative agent, and the
letter of credit fronting banks party thereto.  

“Existing Letter of Credit” has the meaning set forth in Section 2.02(c).

“Expiration Date” means, with respect to a Letter of Credit, its stated expiry
date.

“Extending Lender” has the meaning assigned to that term in Section 2.05(a).

“Extension of Credit” means the making of any Advance or the issuance or
amendment (including, without limitation, an extension or renewal or amendment
to increase the stated amount) of a Letter of Credit.

“Extension Date” means the first and second anniversaries of the date hereof.  

“Facility Fee” has the meaning assigned to that term in Section 2.03(a).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as











10




published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letters” means (i) that certain Fee Letter, dated August 23, 2010, among
the Borrower, CL&P, WMECO, Yankee, PSNH, Barclays Capital, the investment
banking division of Barclays, Union Bank, Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc. and (ii) that certain Fee Letter, dated as of August 23,
2010, between the Borrower and Union Bank, each as amended, modified and
supplemented from time to time.

“FERC” means the Federal Energy Regulatory Commission.

“Financial Statements” means, with respect to the Borrower and each Principal
Subsidiary, as applicable, (i) the audited consolidated balance sheet of such
Person as at December 31, 2009 (ii) the unaudited consolidated balance sheet of
such Person as at June 30, 2010, (iii) the audited consolidated statements of
income and cash flows of such Person for the Fiscal Year ended December 31, 2009
and (iv) the unaudited consolidated statements of income and cash flows of such
Person for the 6-month period ended June 30, 2010, in each case as included in
such Person’s Annual Report on Form 10-K for the Fiscal Year ended December 31,
2009 or Quarterly Report on Form 10-Q for the Fiscal Quarter ended June 30,
2010.

“First Mortgage Indentures” means, (i) in the case of CL&P, the Indenture of
Mortgage and Deed of Trust, dated as of May 1, 1921 (the “CL&P Indenture”), from
CL&P to Deutsche Bank Trust Company Americas, as successor trustee, as
previously and hereafter amended and supplemented from time to time, (ii) in the
case of Yankee, the Indenture of Mortgage and Deed of Trust, dated as of July 1,
1989, between Yankee and The Bank of New York Mellon, as successor trustee, as
in effect on the date hereof and as amended and supplemented from time to time,
(iii) in the case of WMECO, any first mortgage indenture entered into after the
date hereof, provided (A) such indenture covers substantially the same
collateral as under the Old WMECO Indenture, (B) such indenture is substantially
similar in form and substance to the CL&P Indenture and (C) such indenture and
the lien created thereby are approved by the Massachusetts Department of Public
Utilities, and (iv) in the case of PSNH, the First Mortgage Indenture, dated as
of August 15, 1978, between PSNH and U.S. Bank, National Association, as
successor trustee, as previously and hereafter amended and supplemented from
time to time.

“Fiscal Quarter” means a period of three calendar months ending on the last day
of March, June, September or December, as the case may be.

“Fiscal Year” means a period of twelve calendar months ending on the last day of
December.

“Fronting Bank” means Barclays, Citibank, JPMorgan Chase and Union Bank, each in
its capacity as issuer of Letters of Credit, and any other Lender having a
long-term credit rating acceptable to the Borrower that delivers an instrument
in form and substance satisfactory to the Borrower and the Administrative Agent
whereby such other Lender agrees to issue Letters of Credit and otherwise act as
“Fronting Bank” hereunder.











11




“Fronting Commitment” means, with respect to (i) Barclays, as Fronting Bank,
$125,000,000, (ii) Citibank, as Fronting Bank, $125,000,000, (iii) JPMorgan
Chase, as Fronting Bank, $125,000,000, (iv) Union Bank, as Fronting Bank,
$125,000,000, and (v) any other Fronting Bank, such amount as may be agreed upon
between such Fronting Bank and the Borrower, in each case, as such amount may be
modified from time to time pursuant to agreement between the Borrower and the
applicable Fronting Bank (with notice thereof to the Administrative Agent).

“Governmental Approval” means any authorization, consent, approval, license,
permit, certificate, exemption of, or filing or registration with, any
governmental authority or other legal or regulatory body (including, without
limitation, the Securities and Exchange Commission, the FERC, the Nuclear
Regulatory Commission, the Connecticut Department of Public Utility Control, the
New Hampshire Public Utilities Commission and the Massachusetts Department of
Public Utilities) required in connection with either (i) the execution, delivery
or performance of any Loan Document, or (ii) the nature of the Borrower’s or any
Subsidiary’s business as conducted or the nature of the property owned or leased
by it.

“Hazardous Substance” means any waste, substance or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau or instrumentality of the United States of America or of the State
or locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

“Increasing Lender” has the meaning assigned to that term in Section 2.04(b)

“Indemnified Person” has the meaning assigned to that term in Section 10.04(b).

“Information Memorandum” means the Confidential Information Memorandum,
dated August 2010, regarding the credit facility to be provided to the Borrower
hereunder, as distributed to the Administrative Agent and the Lenders,
including, without limitation, all schedules and attachments thereto.

“Interest Period” has the meaning assigned to that term in Section 3.05(a).

“JPMorgan Chase” has the meaning assigned to that term in the caption to this
Agreement.

“L/C Commitment Amount” equals $500,000,000, as the same may be reduced or
increased from time to time pursuant to Section 2.04.  

“LC Commitment” means, for each Lender, the obligation of such Lender to
participate in the LC Outstandings.  “LC Commitments” shall refer to the
aggregate of the Lenders’ LC Commitments hereunder.  

“LC Outstandings” means, on any date of determination, the sum of (i) the
undrawn stated amounts of all Letters of Credit that are outstanding on such
date plus (ii) the aggregate principal amount of all unpaid Reimbursement
Obligations of the Borrower on such date (excluding Reimbursement Obligations
that have been repaid with the proceeds of any Advance).











12




“Lenders” means the financial institutions listed on the signature pages hereof,
and each assignee that shall become a party hereto pursuant to Section 10.07.

“Letter of Credit” has the meaning set forth in Section 2.02(a).

“Letter of Credit Request” has the meaning set forth in Section 2.02(c).

“Lien” means, with respect to any asset or property, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset or
property.  For the purposes of this Agreement, a Person or any of its
Subsidiaries shall be deemed to own subject to a Lien any asset that it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan Documents” means this Agreement and the Notes.

“Majority Lenders” means on any date of determination, Lenders who,
collectively, on such date (i) have Percentages in the aggregate in excess of
50% and (ii) if the Commitments have been terminated, hold in excess of 50% of
the then aggregate Outstanding Credits of the Lenders.  Determination of those
Lenders satisfying the criteria specified above for action by the Majority
Lenders shall be made by the Administrative Agent and shall be conclusive and
binding on all parties absent manifest error.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“non-Defaulting Lender” means, at the time of determination, a Lender that is
not a Defaulting Lender.

“non-Performing Lender” has the meaning assigned to that term in Section
3.03(b).

“Note” means a promissory note of the Borrower payable to the order of a Lender,
in substantially the form of Exhibit 1.01A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender to the Borrower, as such may be amended, supplemented or otherwise
modified from time to time.

“Notice of Borrowing” has the meaning assigned to that term in Section 3.01.

“NU” has the meaning assigned to that term in the caption to this Agreement.

“NU System Money Pool” means the money pool of NU and certain of its
Subsidiaries, the terms of which are filed with the FERC, as amended from time
to time.

“NUSCO” means Northeast Utilities Service Company, a Connecticut corporation.

“Old WMECO Indenture” means the First Mortgage Indenture and Deed of Trust dated
as of August 1, 1954, from WMECO to State Street Bank and Trust Company, as
successor trustee, as amended and supplemented.











13




“One-Month LIBOR Rate” has the meaning assigned to that term in the definition
of “Base Rate”.

“Other Taxes” has the meaning assigned to that term in Section 4.05(b).

“Outstanding Credits” mean, on any date of determination, an amount equal to (i)
the aggregate principal amount of all Advances outstanding on such date plus
(ii) the aggregate LC Outstandings on such date.  The “Outstanding Credits” of a
Lender on any date of determination shall be an amount equal to the outstanding
Advances made by such Lender plus the amount of such Lender’s participatory
interest in the LC Outstandings.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 “Parent Support Obligation” means, without duplication, any obligation of the
Borrower under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (iii) and (v) of the
definition of “Debt”, including any reimbursement obligation in respect of a
letter of credit, any recourse obligation in respect of a surety or similar bond
or other, similar obligation of the Borrower other than a construction
completion or similar performance guaranty as permitted hereunder issued on
behalf of Select Energy Services, Inc.  The amount of each Parent Support
Obligation shall be computed in good faith in accordance with the Borrower’s
then applicable mark-to-market and other risk management methods.

“Participant” has the meaning assigned to that term in Section 10.07(d).

“Payment Date” means the date on which payment of a Drawing is made by a
Fronting Bank.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor entity)
established under ERISA.

“Percentage” means, in respect of any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such day by the
total of the Commitments on such day, and multiplying the quotient so obtained
by 100%.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Principal Subsidiary” shall mean, during any fiscal quarter, CL&P, WMECO, PSNH,
Yankee and any other Subsidiary, whether owned directly or indirectly by the
Borrower, which, with respect to the Borrower and its Subsidiaries taken as a
whole, represents at least ten percent (10%) of the Borrower’s consolidated
assets (calculated as an average of such consolidated assets over the preceding
four fiscal quarters) and ten percent (10%) of the Borrower’s consolidated net
income (or loss) (calculated as a sum of such net income (or loss) over the
preceding four fiscal quarters).











14




“PSNH” means Public Service Company of New Hampshire, a corporation duly
organized under the laws of the State of New Hampshire.

“Recipient” has the meaning assigned to that term in Section 10.08.

“Reference Banks” means Union Bank, Barclays, Citibank and JPMorgan Chase and
any other bank or financial institution designated by the Borrower and the
Administrative Agent with the approval of the Majority Lenders to act as a
Reference Bank hereunder.

“Reference Ratings” means the ratings assigned by S&P and Moody’s to the senior,
unsecured, non-credit enhanced long-term Debt of the Borrower.  

“Register” has the meaning assigned to that term in Section 10.07(c).

“Regulatory Asset” means, with respect to CL&P, PSNH, WMECO or Yankee, an
intangible asset established by statute, regulation or regulatory order or
similar action of a utility regulatory agency having jurisdiction over CL&P,
PSNH, WMECO or Yankee, as the case may be, and included in the rate base of
CL&P, PSNH, WMECO or Yankee, as the case may be, with the intention that such
asset be amortized by rates over time.

“Reimbursement Obligation” means the absolute and unconditional obligation of
the Borrower to reimburse a Fronting Bank for any Drawing pursuant to Section
2.02(f) or (g).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Stated Amount” means the maximum amount available to be drawn by a Beneficiary
under a Letter of Credit.

“Stated Termination Date” means (i) September 24, 2013, or (ii) (A) with respect
to any Extending Lender, such later date to which the Stated Termination Date
shall be extended in accordance with Section 2.05, (B) with respect to any
Declining Lender, the date of the termination of such Declining Lender’s
Commitment pursuant to Section 2.05(b) and (C) with respect to any Fronting
Bank, such later date (if any) to which such Fronting Bank shall have consented
pursuant to Section 2.05.

“Stranded Cost Recovery Obligations” means, with respect to any Person, such
Person’s obligations to make principal, interest or other payments to the issuer
of stranded cost recovery bonds pursuant to a loan agreement or similar
arrangement whereby the issuer has loaned the proceeds of such bonds to such
Person.

“Subsidiary” shall mean, with respect to any Person, any corporation,
association or other business entity of which securities or other ownership
interests representing 50% or more of the ordinary voting  power are, at  the
time  as  of  which  any  determination  is  being  made,











15




owned or controlled by such Person or one or more Subsidiaries of such Person
(whether direct or indirect) or by such Person and one or more such Subsidiaries
of such Person.

“Termination Date” with respect to any Lender or Fronting Bank means the
earliest to occur of (i) the Stated Termination Date of such Lender or Fronting
Bank, as applicable, (ii) the date of termination or reduction in whole of the
Commitments pursuant to Section 2.04 or 8.02 and (iii) the date of acceleration
of all amounts payable hereunder pursuant to Section 8.02.

“Total Capitalization” means, at any date, the sum of (i) Consolidated Debt of
the Borrower and its Subsidiaries, (ii) the aggregate of the par value of, or
stated capital represented by, the outstanding shares of all classes of common
and preferred shares of the Borrower and its Subsidiaries and (iii) the
consolidated surplus of the Borrower and its Subsidiaries, paid-in, earned and
other capital, if any, in each case as determined on a consolidated basis in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the Borrower’s Financial Statements.

“Total Commitment” means $500,000,000, or such other amount from time to time as
shall equal the sum of the Commitments.

“Type” has the meaning assigned to such term (i) in the definition of “Advance”
when used in such context and (ii) in the definition of “Borrowing” when used in
such context.

“Union Bank” has the meaning assigned to that term in the caption to this
Agreement.

“Unmatured Default” means the occurrence and continuance of an event that, with
the giving of notice or lapse of time or both, would constitute an Event of
Default.

“WMECO” means Western Massachusetts Electric Company, a corporation organized
under the laws of the Commonwealth of Massachusetts.

“Yankee” means Yankee Gas Services Company, a corporation duly organized under
the laws of the State of Connecticut.

SECTION  1.02.

Computation of Time Periods.

  In the computation of periods of time under this Agreement, any period of a
specified number of days or months shall be computed by including the first day
or month occurring during such period and excluding the last such day or month.
 In the case of a period of time “from” a specified date “to” or “until” a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”.

SECTION  1.03.

Accounting Terms; Financial Statements.

  All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles applied on a basis
consistent with the application employed in the preparation of the Financial
Statements.  All references contained herein to the Borrower’s or a Principal
Subsidiary’s Annual Report on Form 10-K in respect of a Fiscal Year or Quarterly
Report on Form 10-Q in respect of a Fiscal Quarter shall be deemed to include
any exhibits and schedules thereto, including without limitation in the case of
any Annual Report on Form 10-K, any “Annual Report” of the Borrower or such
Principal Subsidiary referred to therein.











16




SECTION  1.04.

Computations of Outstandings.

  Whenever reference is made in this Agreement to the principal amount of
Outstanding Credits under this Agreement on any date, such reference shall refer
to the aggregate principal amount of all Outstanding Credits on such date after
giving effect to (i) all Extensions of Credit to be made on such date and the
application of the proceeds thereof and (ii) any repayment or prepayment of
Advances, and any payment of Reimbursement Obligations, on such date by the
Borrower.

ARTICLE II
COMMITMENTS

SECTION  2.01.

The Commitments.

(a)

Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to the Borrower from time to time on any Business Day during
the period from the Closing Date until the Termination Date, in an aggregate
amount not to exceed on any day such Lender’s Available Commitment.  Within the
limits of such Lender’s Available Commitment, the Borrower may request Advances
hereunder, repay or prepay Advances and utilize the resulting increase in the
Available Commitments for further Advances in accordance with the terms hereof.

(b)

In no event shall the Borrower be entitled to request or receive any Advance
under subsection (a) that would cause the aggregate principal amount advanced
pursuant thereto to exceed the Available Commitments.  In no event shall the
Borrower be entitled to request or receive any Advance that would cause the
total principal amount of all Outstanding Credits to exceed the Total
Commitment.  

SECTION  2.02.

Letters of Credit.

(a)

Agreement of Fronting Banks.  Subject to the terms and conditions of this
Agreement, each Fronting Bank agrees to issue and amend (including, without
limitation, to extend or renew) for the account of the Borrower or any
Subsidiary thereof (each such Person, an “Account Party”) one or more standby
letters of credit (individually, a “Letter of Credit” and, collectively, the
“Letters of Credit”) from and including the Closing Date to the Termination Date
with respect to such Fronting Bank, up to a maximum aggregate Stated Amount at
any one time outstanding equal to the L/C Commitment Amount minus Reimbursement
Obligations outstanding at such time (but in no event to exceed such Fronting
Bank’s Fronting Commitment), each having an Expiration Date no later than 365
days after the Date of Issuance, date of extension or renewal, as the case may
be, of such Letter of Credit; provided, however, that no Fronting Bank will
issue or amend a Letter of Credit if, immediately following such issuance or
amendment, (i) the Stated Amount of such Letter of Credit would (A) exceed the
Available Commitments or (B) when aggregated with (1) the Stated Amounts of all
other outstanding Letters of Credit and (2) the outstanding Reimbursement
Obligations, exceed the L/C Commitment Amount, or (ii) the total principal
amount  of  all  Outstanding  Credits  would  exceed the Total Commitment.   
The Expiration Date of any Letter  of  Credit may  not be  specified to be 
later than  the Stated Termination  Date with  respect   to any  Lender  unless 
(x) the Stated Amount of   such  Letter  of  Credit, by  the  terms  of  such 
Letter  of  Credit, shall  not be reinstated following any Drawing thereunder
(whether automatically or upon reimbursement of such Drawing)  and











17




(y) the Borrower shall, no later than the fifth day prior to such Stated
Termination Date, deposit and thereafter maintain in the Cash Collateral Account
cash collateral in accordance with Section 2.06 in an amount equal to such
Lender’s Percentage of the LC Outstandings as of such Lender’s Stated
Termination Date in respect of such Letter of Credit.   Upon the payment in full
of all amounts due hereunder in respect of the LC Outstandings and related
Advances collateralized pursuant to this Section 2.02(a) and the expiration or
termination of such collateralized Letters of Credit, and if no Unmatured
Default or Event of Default shall have occurred and be continuing, the
Administrative Agent shall pay to the Borrower amounts remaining in the Cash
Collateral Account with respect to such Letters of Credit.

(b)

Forms.  Each Letter of Credit shall be in a form customarily used by the
applicable Fronting Bank or in such other form as has been approved by such
Fronting Bank.  At the time of issuance or amendment, subject to the terms and
conditions of this Agreement, the amount and the terms and conditions of each
Letter of Credit shall be subject to approval by the applicable Fronting Bank
and the Borrower.  

(c)

Notice of Issuance; Application.  The Borrower shall give the applicable
Fronting Bank and the Administrative Agent written notice (or telephonic notice
confirmed in writing) at least three Business Days prior to the requested Date
of Issuance of a Letter of Credit, such notice to be in substantially the form
of Exhibit 2.02 hereto (a “Letter of Credit Request”).  The Borrower shall also
execute and deliver such customary letter of credit application forms as
requested from time to time by such Fronting Bank.  Such application forms shall
indicate the identity of the Account Party and that the Borrower is the
“Applicant” or shall otherwise indicate that the Borrower is the obligor in
respect of any Letter of Credit to be issued thereunder.  If the terms or
conditions of the application forms conflict with any provision of this
Agreement, the terms of this Agreement shall govern.  Without limiting the
foregoing and subject to the satisfaction of the conditions precedent in Section
5.02, each letter of credit outstanding under the Existing Credit Agreement
immediately prior to the Closing Date (each, an “Existing Letter of Credit”)
shall be deemed to be a Letter of Credit issued hereunder on the Closing Date.

(d)

Issuance.  Provided the Borrower has given the notice prescribed by
Section 2.02(c) and subject to the other terms and conditions of this Agreement,
including the satisfaction of the applicable conditions precedent set forth in
Article V, the applicable Fronting Bank shall issue the requested Letter of
Credit on the requested Date of Issuance as set forth in the applicable Letter
of Credit Request for the benefit of the stipulated Beneficiary and shall
deliver the original of such Letter of Credit to the Beneficiary at the address
specified in the notice.  At the request of the Borrower, such Fronting Bank
shall deliver a copy of each Letter of Credit to the Borrower within a
reasonable time after the Date of Issuance thereof.  Upon the request of the
Borrower, such Fronting Bank shall deliver to the Borrower a copy of any Letter
of Credit proposed to be issued hereunder prior to the issuance thereof.  The
Administrative Agent shall promptly notify each Lender of its pro rata share of
each issued Letter of Credit and the Expiration Date thereof.

(e)

Notice of Drawing.  Each Fronting Bank shall promptly notify the Borrower by
telephone, facsimile or other telecommunication of any Drawing under a Letter of
Credit issued by such Fronting Bank.











18




(f)

Payments.  The Borrower hereby agrees to pay to each Fronting Bank, in the
manner provided in subsection (g) below:

(i)

on each Payment Date, an amount equal to the amount paid by such Fronting Bank
under any Letter of Credit issued by such Fronting Bank; and

(ii)

if any Drawing shall be reimbursed to such Fronting Bank after 12:00 noon (New
York time) on any Payment Date, interest on any and all amounts required to be
paid pursuant to clause (i) of this subsection (f) from and after the due date
thereof until payment in full, payable on demand, at an annual rate of interest
equal to 2.00% above the rate of interest applicable to Base Rate Advances as in
effect from time to time.

(g)

Method of Reimbursement.  The Borrower shall reimburse each Fronting Bank for
each Drawing under any Letter of Credit issued by such Fronting Bank pursuant to
subsection (f) above in the following manner:

(i)

the Borrower shall immediately reimburse such Fronting Bank in the manner
described in Section 4.01 to the extent that funds are not available to repay
the applicable Reimbursement Obligation pursuant to Section 2.06(e); or

(ii)

if (A) the Borrower has not reimbursed such Fronting Bank pursuant to clause (i)
above, (B) the applicable conditions to the making of an Advance set forth in
Articles II, III and V have been fulfilled, and (C) the Available Commitments in
effect at such time exceed the amount of the Drawing to be reimbursed, the
Borrower may reimburse such Fronting Bank for such Drawing with the proceeds of
a Base Rate Advance or, if the conditions specified in clauses (A), (B) and (C)
above have been satisfied and a Notice of Borrowing requesting a Eurodollar Rate
Advance has been given in accordance with Section 3.01 three Business Days prior
to the relevant Payment Date, with the proceeds of a Eurodollar Rate Advance.

(h)

Transfer of Letters of Credit.  If, at any time following payment to the Lenders
of any amounts owing or to become owing in respect thereof, the Borrower’s
reimbursement and other obligations under or in respect of any Letter of Credit
shall be transferred to another credit facility in a manner satisfactory to each
Fronting Bank in its sole and absolute discretion with the result that such
Letter of Credit is deemed issued under such other credit facility, such Letter
of Credit shall no longer be deemed to be a “Letter of Credit” for purposes of,
and shall no longer be deemed to be outstanding under, this Agreement.

(i)

Nature of Fronting Bank’s Duties.  In determining whether to honor any Drawing
under any Letter of Credit, the applicable Fronting Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit.  The Borrower otherwise
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit issued by each Fronting Bank by, the respective Beneficiaries of the
Letters of Credit.  In furtherance and not in limitation of the foregoing, but
consistent with applicable law, no Fronting Bank shall be responsible (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effects of any
document submitted by any party in connection with the application for and
issuance of any drawing honored under a Letter of Credit, even if it should in











19




fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, facsimile or otherwise, whether or
not they be in cipher; (iv) for errors in interpretation of technical terms;
(v) for any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, or the proceeds
thereof; (vi) for the misapplication by the Beneficiary of any Letter of Credit
or of the proceeds of any drawing honored under such Letter of Credit; and
(vii) for any consequences arising from causes beyond the control of such
Fronting Bank.  None of the above shall affect, impair or prevent the vesting of
any of the Fronting Banks’ rights or powers hereunder.  Not in limitation of the
foregoing, any action taken or omitted to be taken by any Fronting Bank under or
in connection with any Letter of Credit, whether in determining to honor any
Drawing under any Letter of Credit or otherwise, shall not create against such
Fronting Bank any liability to the Borrower or any Lender, except for actions or
omissions resulting from the gross negligence or willful misconduct of such
Fronting Bank or any of its agents or representatives.

(j)

Obligations of Borrower Absolute.  The obligation of the Borrower to reimburse
each Fronting Bank for Drawings honored under the Letters of Credit issued by it
shall be unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement under all circumstances including, without
limitation, the following circumstances:

(i)

any lack of validity or enforceability of any Letter of Credit;

(ii)

the existence of any claim, set-off, defense or other right that the Borrower,
any Account Party or any Affiliate of the Borrower or any Account Party may have
at any time against a Beneficiary or any transferee of any Letter of Credit (or
any Persons or entities for which any such Beneficiary or transferee may be
acting), any Fronting Bank or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction;

(iii)

any draft, demand, certificate or any other documents presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv)

the surrender or impairment of any security for the performance or observance of
any of the terms of any of the Loan Documents;

(v)

any non-application or misapplication by the Beneficiary of the proceeds of any
Drawing under a Letter of Credit; or

(vi)

the fact that an Unmatured Default or Event of Default shall have occurred and
be continuing.

No payment made under this Section shall be deemed to be a waiver of any claim
the Borrower may have against any Fronting Bank or any other Person.











20




(k)

Participations by Lenders.

(i)

By the issuance of a Letter of Credit and without any further action on the part
of any Fronting Bank or any Lender in respect thereof, such Fronting Bank shall
hereby be deemed to have granted to each Lender, and each Lender shall hereby be
deemed to have acquired from such Fronting Bank, an undivided interest and
participation in such Letter of Credit (including any letter of credit issued by
such Fronting Bank in substitution or exchange for such Letter of Credit
pursuant to the terms thereof) equal to such Lender’s Percentage of the Stated
Amount of such Letter of Credit, effective upon the issuance of such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to each Fronting Bank, in
accordance with this subsection (k), such Lender’s Percentage of each payment
made by such Fronting Bank in respect of an unreimbursed Drawing under a Letter
of Credit.  Such Fronting Bank shall notify the Administrative Agent of the
amount of such unreimbursed Drawing honored by it not later than (x) 12:00 noon
(New York time) on the date of payment of a draft under a Letter of Credit, if
such payment is made at or prior to 11:00 a.m. (New York time) on such day, and
(y) the close of business (New York time) on the date of payment of a draft
under a Letter of Credit, if such payment is made after 11:00 a.m. (New York
time) on such day, and the Administrative Agent shall notify each Lender of the
date and amount of such unreimbursed Drawing under such Letter of Credit honored
by such Fronting Bank and the amount of such Lender’s Percentage therein no
later than (1) 1:00 p.m. (New York time) on such day, if such payment is made at
or prior to 11:00 a.m. (New York time) on such day, and (2) 11:00 a.m. (New York
time) on the next following Business Day, if such payment is made after 11:00
a.m. (New York time) on such day.  Not later than 2:00 p.m. (New York time) on
the date of receipt of a notice of an unreimbursed Drawing by a Lender, such
Lender agrees to pay to such Fronting Bank an amount equal to the product of
(A) such Lender’s Percentage and (B) the amount of the payment made by such
Fronting Bank in respect of such unreimbursed Drawing.

(ii)

If payment of the amount due pursuant to the preceding sentence from a Lender is
received by such Fronting Bank after the close of business on the date it is
due, such Lender agrees to pay to such Fronting Bank, in addition to (and along
with) its payment of the amount due pursuant to the preceding sentence, interest
on such amount at a rate per annum equal to (a) for the period from and
including the date such payment is due to but excluding the second succeeding
Business Day, the Federal Funds Rate, and (b) for the period from and including
the second Business Day succeeding the date such payment is due to but excluding
the date on which such amount is paid in full, the Federal Funds Rate plus
2.00%.

(l)

Obligations of Lenders Absolute.  Each Lender acknowledges and agrees that
(i) its obligation to acquire a participation in each Fronting Bank’s liability
in respect of the Letters of Credit and (ii) its obligation to make the payments
specified herein, and the right of each Fronting Bank to receive the same, in
the manner specified herein, are absolute and unconditional and shall not be
affected by any circumstances whatsoever, including, without limitation, (A) the
occurrence and continuance of any Event of Default or any Unmatured Default; (B)
any other breach or default by the Borrower, the Administrative Agent or any
Lender hereunder; (C) any lack of validity or enforceability of any Letter of
Credit or this Agreement; (D) the existence of any claim, setoff, defense or
other right that the Lender may have at any time against the Borrower, any other
Account Party, any Beneficiary, any Fronting Bank or any other Lender; (E) the
existence of any claim, setoff, defense or other right that the











21




Borrower may have at any time against any Beneficiary, any Fronting Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement or any other documents contemplated hereby or any unrelated
transactions; (F) any amendment or waiver of, or consent to any departure from,
all or any of the Letters of Credit or this Agreement; (G) any statement or any
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (H) payment by such Fronting Bank under any Letter of
Credit against presentation of a draft or certificate that does not comply with
the terms of such Letter of Credit, so long as such payment is not the
consequence of such Fronting Bank’s gross negligence or willful misconduct in
determining whether documents presented under a Letter of Credit comply with the
terms thereof; (I) the occurrence of the Termination Date; or (J) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.  Nothing herein shall prevent the assertion by any Lender of a claim
by separate suit or compulsory counterclaim, nor shall any payment made by a
Lender under Section 2.02 be deemed to be a waiver of any claim that a Lender
may have against any Fronting Bank or any other Person.

(m)

Proceeds of Reimbursements.  

(i)

Upon receipt by any Fronting Bank of a payment from the Borrower pursuant to
subsection (f) above, such Fronting Bank shall promptly transfer to each Lender
such Lender’s pro rata share (determined in accordance with such Lender’s
Percentage) of such payment based on such Lender’s pro rata share (determined as
aforesaid) of amounts previously paid pursuant to subsection (k) above, and not
previously transferred pursuant to this subsection (m) by such Fronting Bank.  

(ii)

All payments due to the Lenders from any Fronting Bank pursuant to this
subsection (m) shall be made to the Lenders if, as, and, to the extent possible,
when such Fronting Bank receives payments in respect of Drawings under the
Letters of Credit  pursuant to subsection (f) above, and in the same funds in
which such amounts are received; provided that if any Lender to which such
Fronting Bank is required to transfer any such payment (or any portion thereof)
pursuant to this subsection (m) does not receive such payment (or portion
thereof) prior to (A) the close of business on the Business Day on which such
Fronting Bank received such payment from the Borrower, if such Fronting Bank
received such payment prior to 1:00 p.m. (New York time) on such day, or (B)
1:00 p.m. (New York time) on the Business Day next succeeding the Business Day
on which such Fronting Bank received such payment from the Borrower, if such
Fronting Bank received such payment after 1:00 p.m. (New York time) on such day,
such Fronting Bank agrees to pay to such Lender, along with its payment of the
portion of such payment due to such Lender, interest on such amount at a rate
per annum equal to (1) for the period from and including the Business Day when
such payment was required to be made to the Lenders to but excluding the second
succeeding Business Day, the Federal Funds Rate and (C) for the period from and
including the second Business Day succeeding the Business Day when such payment
was required to be made to the Lenders to but excluding the date on which such
amount is paid in full, the Federal Funds Rate plus 2.00%.  The provisions of
this subsection (m) shall not affect or impair any of the obligations under this
Agreement of any Lender to any Fronting Bank, all of which shall remain
unaffected by any default in payment by the Fronting Bank to such Lender.  











22




(iii)

If, in connection with any case or other proceeding seeking liquidation,
reorganization or other relief with respect to the Borrower or its debts under
any bankruptcy, insolvency or other similar law now or hereafter in effect, or
if for any other reason whatsoever, any Fronting Bank shall be required to
return to the Borrower or to a trustee, receiver, liquidator, custodian or other
similar official all or any portion of any payments to the Lenders pursuant to
this subsection (m) or interest thereon (a “Returned Payment”), each Lender
shall, upon demand of such Fronting Bank, forthwith return to such Fronting Bank
any amounts transferred to such Lender by such Fronting Bank in respect thereof
pursuant to this subsection (m) plus such Lender’s pro rata share (determined in
accordance with such Lender’s Percentage) of interest (if any) that such
Fronting Bank is required to pay to such trustee, receiver, liquidator,
custodian or other similar official with respect to any Returned Payment.

(n)

Concerning the Fronting Banks.

(i)

Each Fronting Bank will exercise and give the same care and attention to the
Letters of Credit issued by it as it gives to its other letters of credit and
similar obligations, and each Lender agrees that each Fronting Bank’s sole
liability to each Lender shall be (A) to distribute promptly, as and when
received by such Fronting Bank, and in accordance with the provisions of
subsection (m) above, such Lender’s pro rata share (determined in accordance
with such Lender’s Percentage) of any payments to such Fronting Bank by the
Borrower pursuant to subsection (g) above in respect of Drawings under the
Letters of Credit issued by such Fronting Bank, (B) to exercise or refrain from
exercising any right or to take or to refrain from taking any action under this
Agreement or any Letter of Credit as may be directed in writing by the Majority
Lenders (or, when expressly required by the terms of this Agreement, all of the
Lenders) or the Administrative Agent acting at the direction and on behalf of
the Majority Lenders (or, when expressly required by the terms of this
Agreement, all of the Lenders), except to the extent required by the terms
hereof or thereof or by applicable law, and (C) as otherwise expressly set forth
in this Section.  No Fronting Bank shall be liable for any action taken or
omitted at the request or with approval of the Majority Lenders (or, when
expressly required by the terms of this Agreement, all of the Lenders) or of the
Administrative Agent acting on behalf of the Majority Lenders (or, when
expressly required by the terms of this Agreement, all of the Lenders) or for
the nonperformance of the obligations of any other party under this Agreement,
any Letter of Credit or any other document contemplated hereby or thereby.
 Without in any way limiting any of the foregoing, each Fronting Bank may rely
upon the advice of counsel concerning legal matters and upon any written
communication or any telephone conversation that it believes to be genuine or to
have been signed, sent or made by the proper Person and shall not be required to
make any inquiry concerning the performance by the Borrower, any Beneficiary or
any other Person of any of their respective obligations and liabilities under or
in respect of this Agreement, any Letter of Credit or any other documents
contemplated hereby or thereby.  No Fronting Bank shall have any obligation to
make any claim, or assert any Lien, upon any property held by such Fronting Bank
or assert any offset thereagainst in satisfaction of all or any part of the
obligations of the Borrower hereunder; provided that such Fronting Bank shall,
if so directed by the Majority Lenders or the Administrative Agent acting on
behalf of and with the consent of the Majority Lenders, have an obligation to
make a claim, or assert a Lien, upon property held by such Fronting Bank in
connection with this Agreement, or assert an offset thereagainst.











23




(ii)

Each Fronting Bank may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of banking or trust business with
the Borrower or any of its Affiliates, or any other Person, and receive payment
on such loans or extensions of credit and otherwise act with respect thereto
freely and without accountability in the same manner as if this Agreement and
the transactions contemplated hereby were not in effect.  

(iii)

Each Fronting Bank makes no representation or warranty, and shall have no
responsibility, with respect to: (i) the genuineness, legality, validity,
binding effect or enforceability of this Agreement or any other documents
contemplated hereby; (ii) the truthfulness, accuracy or performance of any of
the representations, warranties or agreements contained in this Agreement or any
other documents contemplated hereby; (iii) the collectibility of any amounts due
under this Agreement; (iv) the financial condition of the Borrower or any other
Person; or (v) any act or omission of any Beneficiary with respect to its use of
any Letter of Credit or the proceeds of any Drawing under any Letter of Credit.
 

(o)

Indemnification of Fronting Banks by Lenders.  To the extent that any Fronting
Bank is not reimbursed and indemnified by the Borrower under Section 10.04, each
Lender agrees to reimburse and indemnify such Fronting Bank on demand, pro rata
in accordance with such Lender’s Percentage, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against such Fronting Bank, in any way
relating to or arising out of this Agreement, any Letter of Credit or any other
document contemplated hereby or thereby, or any action taken or omitted by such
Fronting Bank under or in connection with this Agreement, any Letter of Credit
or any other document contemplated hereby or thereby; provided, however, that
such Lender shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Fronting Bank’s gross negligence
or willful misconduct; and provided further, however, that such Lender shall not
be liable to such Fronting Bank or any other Lender for the failure of the
Borrower to reimburse such Fronting Bank for any drawing made under a Letter of
Credit with respect to which such Lender has paid such Fronting Bank such
Lender’s pro rata share (determined in accordance with such Lender’s
Percentage), or for the Borrower’s failure to pay interest thereon.  Each
Lender’s obligations under this subsection (o) shall survive the payment in full
of all amounts payable by such Lender under subsection (k) above, and the
termination of this Agreement and the Letters of Credit.  Nothing in this
subsection (o) is intended to limit any Lender’s reimbursement obligation
contained in subsection (k) above.

(p)

Representations of Lenders.  As between each Fronting Bank and the Lenders, by
its execution and delivery of this Agreement each Lender hereby represents and
warrants solely to such Fronting Bank that (i) it is duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation,
and has full corporate power, authority and legal right to execute, deliver and
perform its obligations to such Fronting Bank under this Agreement; and (ii)
this Agreement constitutes its legal, valid and binding obligation enforceable
against it in accordance with the terms hereof, except as such enforceability
may be limited by applicable bank organization, moratorium, conservatorship or
other laws now or hereafter in effect affecting the enforcement of creditors
rights in general and the rights of creditors of banks, and except as











24




such enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity).

(q)

Multiple Fronting Banks.  If there shall be more than one Fronting Bank holding
Outstanding Credits at any time hereunder, each such Fronting Bank shall, with
respect to the Letters of Credit issued by it and the Reimbursement Obligations
owing to it, be regarded hereunder as the “Fronting Bank” and shall have all the
rights, interests, protections and obligations of the “Fronting Bank” hereunder
with respect to such Letters of Credit and Reimbursement Obligations and all
matters relating thereto.  Whenever any action may be, or is required to be,
taken by any Fronting Bank hereunder, such Fronting Bank may, or shall, take
such action only in respect of the Letters of Credit issued by it and the
Reimbursement Obligations owing to it.  Whenever the consent of the Fronting
Banks is required hereunder with respect to any proposed action, the consent of
each Fronting Bank holding Outstanding Credits shall be required for such
proposed action to be taken.  Any notice to be provided to the Fronting Banks
shall be provided to each Fronting Bank holding Outstanding Credits, and each
such Fronting Bank shall have the right to request any information, and take any
other action, as any Fronting Bank is permitted to do hereunder.  If at any time
no Letters of Credit and no Reimbursement Obligations are outstanding, then
Barclays, Citibank, JPMorgan Chase and Union Bank, in their respective
capacities as Fronting Bank, shall have the sole right and/or obligation to take
any action or issue any consent that a Fronting Bank may, or is required to,
take or issue hereunder.  The protections accorded the Fronting Banks hereunder
shall inure to the benefit of each Fronting Bank holding Outstanding Credits
from time to time hereunder, regardless of whether the same are outstanding at
the time as the benefits of such protections are asserted.

SECTION  2.03.

Fees.

(a)

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee (the “Facility Fee”) on the amount of such Lender’s
Commitment (whether used or unused) at the Applicable Facility Fee Rate, from
the date of this Agreement, in the case of each Bank, and from the effective
date specified in the Assignment and Assumption pursuant to which it became a
Lender, in the case of each other Lender, until the Termination Date.  The
Facility Fee payable by the Borrower shall be calculated and accrued daily and
shall be payable quarterly in arrears on the last day of each December, March,
June and September, commencing the first such date following the date hereof,
with final payment payable on the final Termination Date.

(b)

The Borrower further agrees to pay the fees specified in the Fee Letters
(including the “Fronting Fee” referred to therein) that are for its account to
the parties entitled thereto, together with such other fees as may be separately
agreed to by the Borrower and the other parties thereto or their respective
Affiliates.

(c)

The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, a fee in an amount equal to the then Applicable Margin for outstanding
Eurodollar Rate Advances multiplied by the Stated Amount of each Letter of
Credit, in each case for the number of days that such Letter of Credit is issued
but undrawn, payable quarterly in arrears on the last











25




day of each December, March, June and September, commencing the first such date
following the Closing Date, with final payment payable on the final Termination
Date.  

SECTION  2.04.

Reduction and Increase of the Commitments.

(a)

Reduction.  The Borrower may, at any time, by providing at least three Business
Days’ prior written notice to the Administrative Agent, terminate in whole or
reduce in part the Total Commitment (applied on a pro rata basis in accordance
with each Lender’s Percentage); provided, that any such partial reduction shall
be in a minimum aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; provided, further, that the Total Commitment may
not be reduced to an amount that is less than the aggregate Stated Amount of
outstanding Letters of Credit.  Each such notice of termination or reduction
shall be irrevocable.  Subject to the foregoing, any reduction of the
Commitments to an amount that is lower than the L/C Commitment Amount shall
result in a reduction of the L/C Commitment Amount to the extent of such
deficit.

(b)

Increase.  From time to time prior to the Termination Date, the Borrower may
increase the Total Commitment by an aggregate amount of $100,000,000 (any such
increase, a “Commitment Increase”), up to a maximum Total Commitment of
$600,000,000, by designating either one or more of the existing Lenders (each of
which, in its sole discretion, may determine whether and to what degree to offer
to participate in such Commitment Increase) or one or more other banks or other
financial institutions reasonably acceptable to the Administrative Agent that at
the time agree, in the case of any such bank or financial institution that is an
existing Lender to increase its Commitment (an “Increasing Lender”) and, in the
case of any other such bank or financial institution (an “Additional Lender”),
to become a party to this Agreement.  The sum of the increases in the
Commitments of the Increasing Lenders pursuant to this subsection (b) plus the
Commitments of the Additional Lenders upon giving effect to the Commitment
Increase shall not in the aggregate exceed the amount of the Commitment
Increase.  The Borrower shall provide prompt notice of any proposed Commitment
Increase pursuant to this subsection (b) to the Administrative Agent, which
shall promptly provide a copy of such notice to the Lenders.

(i)

Any Commitment Increase shall become effective upon (A) the receipt by the
Administrative Agent of (1) an agreement in form and substance satisfactory to
the Administrative Agent (x) signed by the Borrower, each Increasing Lender,
each Additional Lender and, if any portion of the Commitment Increase is to be
allocated to increase the L/C Commitment Amount, each applicable Fronting Bank,
(y) setting forth the new Commitment of each such Lender and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof binding upon each Lender, and
(z) if any portion of the Commitment Increase is to be allocated to increase the
L/C Commitment Amount, setting forth the new L/C Commitment Amount, (2)
certified copies of the Commitment Increase Approvals and such opinions of
counsel for the Borrower with respect to the Commitment Increase as the
Administrative Agent may reasonably request, and (3) a certificate (the
statements contained in which shall be true) of a duly authorized officer of the
Borrower stating that both before and after giving effect to such Commitment
Increase (x) no Unmatured Default or Event of Default has occurred and is
continuing, (y) all representations and warranties made by the Borrower in this
Agreement are true and correct in all material  respects, and (z)  all
Commitment Increase Approvals  have been obtained and  are in full force











26




and effect, and (B) the funding by each Increasing Lender and Additional Lender
of the Advance(s) to be made by each such Lender described in paragraph (iii)
below.

(ii)

Upon the effective date of any Commitment Increase, each Increasing Lender and
each Additional Lender shall provide funds to the Administrative Agent in the
manner described in Section 3.03 in an amount equal to the product of (x) the
aggregate principal amount of Advances outstanding hereunder, expressed as a
percentage of the Total Commitment (calculated, in each case, immediately prior
to such Commitment Increase) and (y) the amount of such Lender’s Commitment
Increase.  The funds so provided by any Lender shall be deemed to be an Advance
or Advances made by such Lender on the date of such Commitment Increase, with
such Advance(s) being (A) in an amount equal to the product of (x) the aggregate
outstanding principal amount of each Advance expressed as a percentage of the
Total Commitment (calculated, in each case, immediately prior to such Commitment
Increase) and (y) the amount of such Lender’s Commitment Increase and (B) of the
same Type(s) and having the same Interest Period(s) as each Advance described in
the preceding clause (A), such that after giving effect to such Commitment
Increase and the Advances(s) made on the date of such Commitment Increase, each
Advance outstanding hereunder shall consist of Advances made by the Lenders
ratably in accordance with their pro rata shares of the Total Commitment.

(iii)

Notwithstanding any provision contained herein to the contrary, from and after
the date of any Commitment Increase and the making of any Advances on such date
pursuant to paragraph (iii) above, all calculations and payments of interest on
the Advance comprising any Advances shall take into account the actual
Commitment of each Lender and the principal amount outstanding of each Advance
made by such Lender during the relevant period of time.

SECTION  2.05.

Extension of the Stated Termination Date.

  

(a)

Unless the Termination Date previously shall have occurred in accordance with
the terms of this Agreement, at least 30 days but not more than 45 days before
any Extension Date, the Borrower may, by notice to the Administrative Agent (any
such notice being irrevocable), request that the Administrative Agent, the
Fronting Banks and the Lenders extend the Stated Termination Date for a period
of one year.  If the Borrower shall make such request, the Administrative Agent
shall promptly inform the Fronting Banks and the Lenders thereof.  Each Fronting
Bank and each Lender shall notify the Administrative Agent, in writing, of its
agreement so to extend the Stated Termination Date at least 20 days prior to
such Extension Date,  and, no later than 15 days prior to such Extension Date,
the Administrative Agent shall notify the Borrower in writing if the Fronting
Banks and Lenders holding sufficient Commitments (determined per the last
sentence of this subsection (a)) consent to such request.  The granting of any
such consent shall be in the sole and absolute discretion of each Fronting Bank
and each Lender (each Lender that consents being an “Extending Lender” and each
Lender that does not consent, or that does not notify the Administrative Agent
of its consent to any request for extension, being a “Declining Lender”), and if
the Administrative Agent shall not so notify the Borrower, such lack of
notification shall be deemed to be a determination not to consent to such
request.  Any extension pursuant to this Section shall be effective only if (i)
the sum of the Commitments, immediately following the effectiveness of any
proposed extension, of (A) Extending Lenders and (B) third party financial
institutions that become Lenders by accepting Commitments from Declining Lenders
would exceed 50% of the Total Commitment in











27




effect immediately prior to the effectiveness of any proposed extension, (ii) no
Unmatured Default or Event of Default has occurred and is continuing and (iii)
all representations and warranties contained in Section 6.01 are true and
correct on the Stated Termination Date as in effect immediately prior to the
effectiveness of such proposed extension.

(b)

The Commitment of each Declining Lender automatically will terminate on the
Stated Termination Date as in effect immediately prior to the effectiveness of
such extension.  If there shall be any Declining Lenders, (i) Extending Lenders
will have the right to increase their Commitments in an aggregate amount not to
exceed the Commitments of such Declining Lenders and, (ii) if the aggregate
amount of such increase in Commitments is less than the aggregate Commitments of
such Declining Lenders, the Borrower will have the right to accept commitments
from third party financial institutions acceptable to the Administrative Agent
in an amount not greater than the amount of such shortfall.  Any such increase
in Commitments or accession of third party financial institutions shall be made
via an Assignment and Assumption and shall be effective on the Stated
Termination Date as in effect immediately prior to the effectiveness of such
extension.

(c)

The Borrower may extend the Stated Termination Date pursuant to this Section
only twice.

SECTION  2.06.

Cash Collateralization of LC Outstandings.

(a)

If on any day the Borrower elects or is required to cash collateralize all or
any portion of the LC Outstandings (including, without limitation, pursuant to
the last sentence of Section 2.02(a), Section 4.02(c), Section 8.02 or Section
10.15), the Borrower shall deposit cash in immediately available funds in the
Cash Collateral Account in an amount equal to the LC Outstandings to be so cash
collateralized.  The Borrower hereby collaterally assigns, and grants to the
Administrative Agent, for the benefit of the Fronting Banks and the Lenders, a
security interest in all funds held in the Cash Collateral Account from time to
time and proceeds thereof, as security for the payment of all amounts due and to
become due from the Borrower to the Fronting Banks and the Lenders under this
Agreement with respect to the LC Outstandings so collateralized and the
principal amount of Advances that were used to satisfy any related Reimbursement
Obligation pursuant to Section 2.02(g)(ii).  The Cash Collateral Account shall
be in the name of the Borrower for the benefit of the Administrative Agent as a
cash collateral account, but the Administrative Agent shall have sole dominion
and control over, and sole access to, the Cash Collateral Account, all deposits
and all investment property held therein.  Neither the Borrower nor any Person
claiming on behalf of or through the Borrower shall have any right to withdraw
any of the funds or investments held in the Cash Collateral Account.  The
Borrower agrees that it will not (i) sell or otherwise dispose of any interest
in the Cash Collateral Account or any funds held therein other than as permitted
under subsection (b) below, or (ii) create or permit to exist any Lien upon or
with respect to the Cash Collateral Account or any funds held therein.  The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords other
funds deposited with the Administrative Agent in like accounts, it being
understood that the Administrative Agent shall not have any responsibility for











28




taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Cash Collateral Account.  

(b)

At the direction of the Borrower, if and for so long as no Unmatured Default or
Event of Default shall have occurred and be continuing, the Administrative Agent
shall invest funds on deposit in the Cash Collateral Account in certificates of
deposit, other bank deposits of the Administrative Agent, or other high-quality
short-term debt instruments, in each case at such rates and for such periods as
the Borrower and the Administrative Agent shall agree.  The Borrower shall bear
all risks and costs associated with such investments and the liquidation thereof
and shall make additional deposits in the Cash Collateral Account to the extent
necessary to ensure that the amounts on deposit therein at all times equal or
exceed the amounts required to be deposited therein pursuant to this Agreement.
 Upon the payment in full of all amounts due hereunder in respect of the LC
Outstandings and related Advances collateralized pursuant to this Section 2.06
and the expiration or termination of such collateralized Letters of Credit, and
if no Unmatured Default or Event of Default shall have occurred and be
continuing, the Administrative Agent shall pay to the Borrower the proceeds of
any investments remaining in the Cash Collateral Account.

(c)

If at any time the Administrative Agent determines that any funds held in the
Cash Collateral Account are subject to any right or claim of any Person other
than the Administrative Agent, the Lenders and each Fronting Bank or that the
total amount of such funds is less than the LC Outstandings required to be cash
collateralized on such date, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the Cash Collateral Account, an amount equal to the excess
of (i) the LC Outstandings and related Advances required to be cash
collateralized on such date over (ii) the total amount of funds, if any, then
held in the Cash Collateral Account that the Administrative Agent determines to
be free and clear of any such right and claim.  Upon the drawing of any Letter
of Credit for which funds are on deposit in the Cash Collateral Account, such
funds shall be applied to reimburse the relevant Fronting Bank or Lender holding
a participation in the Reimbursement Obligation to such Fronting Bank to the
extent permitted by applicable law and in accordance with the terms of this
Agreement.

(d)

The Borrower will at its own expense promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary, or that the Administrative Agent may reasonably request,
in order to perfect and protect any pledge or security interest granted or
purported to be granted by the Borrower hereunder with respect to the Cash
Collateral Account or to enable the Administrative Agent to exercise and enforce
its rights and remedies hereunder with respect to the Cash Collateral Account.

(e)

Funds maintained in the Cash Collateral Account shall be applied as follows:  

(i)

amounts maintained in the Cash Collateral Account provided pursuant to Section
10.15 to secure the Borrower’s obligations corresponding to any Defaulting
Lender’s Percentage of the LC Outstandings shall be applied immediately to repay
the Reimbursement Obligations in respect of such LC Outstandings;  











29




(ii)

amounts maintained in the Cash Collateral Account provided pursuant to Section
2.02(a) with respect to any Letter of Credit with a Expiration Date beyond the
Stated Termination Date of any Lender shall be applied immediately to repay
Reimbursement Obligations in an amount equal to such Lender’s Percentage
(determined as of such Lender’s Stated Termination Date) of such Reimbursement
Obligations in respect of such Letter of Credit; and

(iii)

following the application of funds described in clauses (i) and (ii), any other
funds maintained in the Cash Collateral Account shall be applied to satisfy all
other payment obligations of the Borrower hereunder.  

ARTICLE III
ADVANCES

SECTION  3.01.

Advances.

  More than one Borrowing may be made on the same Business Day.  Each Borrowing
shall consist of Advances of the same Type and Interest Period made to the
Borrower on the same Business Day by the Lenders ratably according to their
respective Commitments.  Each Borrowing shall be made on notice in substantially
the form of Exhibit 3.01 hereto (a “Notice of Borrowing”), delivered by the
Borrower to the Administrative Agent, by hand or facsimile, not later than 11:00
a.m. (New York City time) (i) in the case of Eurodollar Rate Advances, on the
third Business Day prior to the date of the proposed Borrowing and (ii) in the
case of Base Rate Advances, on the day of the proposed Borrowing.  Upon receipt
of a Notice of Borrowing, the Administrative Agent shall notify the Lenders
thereof promptly on the day so received.  Each Notice of Borrowing shall specify
therein (x) the requested (A) date of such Borrowing, (B) principal amount and
Type of Advances comprising such Borrowing and (C) initial Interest Period for
such Advances, (y) the aggregate amount of Outstanding Credits on such date
after giving effect to such proposed Borrowing and (z) if the Borrower so
chooses, a term, expressed as a number of days (which shall in no event end
later than the Termination Date), beyond which such Borrowing may not be
outstanding.  Each proposed Borrowing shall be subject to the satisfaction of
the conditions precedent thereto as set forth in Article V.

SECTION  3.02.

Terms Relating to the Making of Advances.

(a)

Notwithstanding anything in Section 3.01 above to the contrary:

(i)

at no time shall more than twelve different Borrowings be outstanding hereunder;

(ii)

each Borrowing hereunder that is to be comprised of Base Rate Advances shall be
in an aggregate principal amount of not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, or such lesser amount as shall be
equal to the total amount of the Available Commitments on such date, after
giving effect to all other Borrowings to be made to, or repaid or prepaid by,
the Borrower on such date; and

(iii)

each Borrowing hereunder that is to be comprised of Eurodollar Rate Advances
shall be in an aggregate principal amount of not less than $5,000,000 or an
increment of $1,000,000 in excess thereof.











30




(b)

Each Notice of Borrowing shall be irrevocable and binding on the Borrower.

SECTION  3.03.

Making of Advances.

(a)

Each Lender shall, before 1:00 p.m. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s address referred to in
Section 10.02, in same day funds, such Lender’s portion of such Borrowing.
 Advances shall be made by the Lenders ratably in accordance with their several
Commitments.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article V, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address.

(b)

Unless the Administrative Agent shall have received notice from a Lender prior
to the time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount on such date.
 If and to the extent that any such Lender (a “non-performing Lender”) shall not
have so made such ratable portion available to the Administrative Agent, the
non-performing Lender and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate.  Nothing herein shall in any way limit, waive or otherwise
reduce any claims that any party hereto may have against any non-performing
Lender.

(c)

The failure of any Lender to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION  3.04.

Repayment of Advances; Delivery of Notes.

(a)

The Borrower shall repay the principal amount of each Advance made to it
hereunder no later than on the earlier of (i) the last day of the term (if any)
specified pursuant to clause (iii) of Section 3.01 in the Notice of Borrowing
related to such Advance and (ii) the Termination Date (including the Stated
Termination Date with respect to each Lender).

(b)

Any Lender may request that the Extensions of Credit to be made by it be
evidenced by a Note.  Promptly upon receipt of such request, the Borrower shall
prepare, execute and deliver to such Lender (or, if requested by such Lender, to
such Lender and its assignees) a Note.  Thereafter, the Extensions of  Credit
 evidenced by such Note and interest thereon shall  at











31




all times (including after assignment pursuant to Section 10.07) be represented
by one or more Notes payable to the order of the payee named therein.

SECTION  3.05.

Interest.

(a)

Interest Periods.

(i)

The period commencing on the date of each Advance and ending on the last day of
the period selected by the Borrower with respect to such Advance pursuant to the
provisions of this Section is referred to herein as an “Interest Period”.  The
duration of each Interest Period shall be (i) in the case of any Eurodollar Rate
Advance, one, two, three or six months and (ii) in the case of any Base Rate
Advance, the period of time beginning on the date of the making of, or the
conversion of an outstanding Advance into, such Advance and ending on the last
day of March, June, September or December next following the date on which such
Advance was made; provided, however, that no Interest Period may be selected by
the Borrower if such Interest Period would end after the Termination Date.

(ii)

Subject to the terms and conditions of this Agreement, the initial Interest
Period for any Advance made to the Borrower shall be determined by the Borrower
as set forth in its Notice of Borrowing with respect to such Advance.  The
Borrower may elect to continue or convert one or more Advances of any Type and
having the same Interest Period to one or more Advances of the same or any other
Type and having the same or a different Interest Period on the following terms
and subject to the following conditions:

(A)

Each continuation or conversion shall be made as to all Advances comprising a
single Borrowing upon written notice given by the Borrower to the Administrative
Agent not later than 11:00 a.m. (New York City time) on the third Business Day
prior to the date of the proposed continuation of or conversion, in the case of
a continuation or conversion to a Eurodollar Rate Advance, or on the day of the
proposed continuation of or conversion to a Base Rate Advance.  The
Administrative Agent shall notify each Lender of the contents of such notice
promptly after receipt thereof.  Each such notice shall specify therein the
following information: (1) the date of such proposed continuation or conversion
(which in the case of Eurodollar Rate Advances shall be the last day of the
Interest Period then applicable to such Advances to be continued or converted),
(2) the Type of, and Interest Period applicable to, the Advances proposed to be
continued or converted, (3) the aggregate principal amount of Advances proposed
to be continued or converted, and (4) the Type of Advances to which such
Advances are proposed to be continued or converted and the Interest Period to be
applicable thereto.

(B)

If an Unmatured Default shall have occurred and be continuing, the right of the
Borrower to continue or convert Advances to Eurodollar Rate Advances shall be
suspended, and all Eurodollar Rate Advances then outstanding shall be converted
to Base Rate Advances on the last day of the Interest Period then in effect, if,
on such day, an Unmatured Default shall be continuing.











32




(C)

If an Event of Default shall have occurred and be continuing, the right of the
Borrower to continue or convert Advances to Eurodollar Rate Advances shall be
suspended, and upon the occurrence of an Event of Default, all Eurodollar Rate
Advances then outstanding shall immediately, without further act by the
Borrower, be converted to Base Rate Advances.

(D)

If no notice of continuation or conversion is received by the Administrative
Agent as provided in paragraph (A) above with respect to any outstanding
Advances on or before the third Business Day prior to the last day of the
Interest Period then in effect for such Advances, the Administrative Agent shall
treat such absence of notice as a deemed notice of continuation or conversion
providing for such Advances to be continued as or converted to Base Rate
Advances with an Interest Period of three months commencing on the last day of
such Interest Period.

(b)

Interest Rates.  The Borrower shall pay interest on the unpaid principal amount
of each Advance owing by the Borrower from the date of such Advance until such
principal amount shall be paid in full, at the Applicable Rate for such Advance
(except as otherwise provided in this subsection (b)), payable as follows:

(i)

Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate Advance,
interest thereon shall be payable (A) on the last day of the Interest Period
applicable thereto, (B) in the case of a Eurodollar Rate Advance with an
Interest Period of more than three months’ duration, on each day that is a
three-month anniversary of the date of such Advance, (C) on the date on which
such Advance is repaid in full and (D) on the Termination Date; provided if an
Event of Default shall have occurred and be continuing, such Advance shall bear
interest at a rate per annum equal at all times to 2.0% per annum above the
Applicable Rate for such Advance for such Interest Period, or, if higher, 2.0%
per annum above the Applicable Rate in effect from time to time for Base Rate
Advances.

(ii)

Base Rate Advances.  If such Advance is a Base Rate Advance, interest thereon
shall be payable (A) quarterly on the last day of each March, June, September
and December, (B) on the date such Base Rate Advance shall be paid in full and
(C) on the Termination Date; provided if an Event of Default shall occur and be
continuing, such Advance shall bear interest at a rate per annum equal at all
times to 2.0% per annum above the Applicable Rate for such Advance for such
Interest Period.

(c)

Other Amounts.  Except as otherwise provided in Section 2.02(f)(ii), any other
amounts payable hereunder that are not paid when due shall (to the fullest
extent permitted by law) bear interest, from the date when due until paid in
full, at a rate per annum equal at all times to 2% per annum above the
Applicable Rate in effect from time to time for Base Rate Advances, payable on
demand.

(d)

Interest Rate Determinations.  The Administrative Agent shall give prompt notice
to the Borrower and the Lenders of the Applicable Rate determined from time to
time by the Administrative Agent for each Advance.  Each Reference Bank agrees
to furnish to the Administrative Agent timely information for the purpose of
determining the Eurodollar Rate for any Interest  Period, if  applicable.  If 
any one  Reference  Bank  shall  not  furnish  such  timely











33




information, the Administrative Agent shall determine such interest rate on the
basis of the timely information furnished by the other Reference Banks.

ARTICLE IV
PAYMENTS

SECTION  4.01.

Payments and Computations.

(a)

The Borrower shall make each payment hereunder not later than 12:00 noon (New
York City time) on the day when due in U.S. Dollars to the Administrative Agent
or, with respect to payments made in respect of Reimbursement Obligations, the
applicable Fronting Bank, at its address referred to in Section 10.02, in same
day funds.  The Administrative Agent or such Fronting Bank, as the case may be,
will promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest, fees or other amounts payable to the Lenders, to
the respective Lenders to whom the same are payable, for the account of their
respective Applicable Lending Offices, in each case to be applied in accordance
with the terms of this Agreement.  Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 10.07, from and after the effective date specified in such
Assignment and Assumption, the Administrative Agent or such Fronting Bank, as
the case may be, shall make all payments hereunder in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b)

The Borrower hereby authorizes the Administrative Agent, each Fronting Bank and
each Lender, if and to the extent payment owed to the Administrative Agent, such
Fronting Bank or such Lender, as the case may be, is not made when due
hereunder, to charge from time to time against any or all of the Borrower’s
accounts with the Administrative Agent, such Fronting Bank or such Lender, as
the case may be, any amount so due.

(c)

All computations of interest based on the Base Rate (except when determined on
the basis of the Federal Funds Rate or the One-Month LIBOR Rate) shall be made
on the basis of a year of 365 or 366 days, as the case may be.  All computations
of interest and other amounts payable pursuant to Section 4.03 shall be made by
the Lender claiming such interest or other amount on the basis of a year of
360 days.  All other computations of interest, including computations of
interest based on the Eurodollar Rate, the Base Rate (when and if determined on
the basis of the Federal Funds Rate or the One-Month LIBOR Rate), and all
computations of fees and other amounts payable hereunder, shall be made on the
basis of a year of 360 days.  In each such case, such computation shall be made
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest, fees or other amounts are
payable.  Each such determination by the Administrative Agent, any Fronting Bank
or a Lender shall be conclusive and binding for all purposes, absent manifest
error.

(d)

Whenever any payment under any Loan Document shall be stated to be due, or the
last day of an Interest Period hereunder shall be stated to occur, on a day
other than a Business Day, such payment shall be made, and the last day of such
Interest Period shall occur, on the next succeeding Business  Day, and such
extension of  time shall  in such case be included











34




in the computation of payment of interest and fees hereunder; provided, however,
that if such extension would cause payment of interest on, or principal of,
Eurodollar Rate Advances to be made, or the last day of an Interest Period for a
Eurodollar Rate Advance to occur, in the next following calendar month, such
payment shall be made on the next preceding Business Day and such reduction of
time shall in such case be included in the computation of payment of interest
hereunder.

(e)

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent the Borrower shall not have
so made such payment in full to the Administrative Agent, such Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

SECTION  4.02.

Prepayments.

(a)

The Borrower shall not have any right to prepay any Advances except in
accordance with subsections (b) and (c) below.

(b)

The Borrower may, (i) in the case of Eurodollar Rate Advances, upon at least
three Business Day’s written notice to the Administrative Agent (such notice
being irrevocable) and (ii) in the case of Base Rate Advances, upon notice not
later than 11:00 a.m. on the date of the proposed prepayment to the
Administrative Agent (such notice being irrevocable), stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given,
the Borrower shall, prepay Advances comprising part of the same Borrowing, in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid and any amounts owing in connection
therewith pursuant to Section 4.03(d); provided, however, that each partial
prepayment shall be in an aggregate principal amount not less than $5,000,000 or
an integral multiple of $1,000,000 in excess thereof.

(c)

If at any time the aggregate principal amount of Outstanding Credits shall
exceed the Total Commitment, the Borrower shall forthwith prepay so much of the
outstanding Advances, and/or pay to the Administrative Agent an amount in
immediately available funds (which funds shall be held as collateral in the Cash
Collateral Account) equal to so much of the amount available for drawing under
the Letters of Credit outstanding at such time as shall result in the amount of
Outstanding Credits minus the amount Stated Amount of the Letters of Credit so
collateralized by funds being held in the Cash Collateral Account being less
than or equal to the Total Commitment at such time.  All prepayments pursuant to
this subsection (c) shall be effected from outstanding Advances comprising part
of the same Borrowing or Borrowings and shall be accompanied by payment of
accrued interest to the date of such prepayment on the principal amount prepaid
and any amounts owing in connection therewith pursuant to Section 4.03(d).











35




SECTION  4.03.

Yield Protection.

(a)

Change in Circumstances.  Notwithstanding any other provision herein, if after
the date hereof, the adoption of or any change in applicable law or regulation
or in the interpretation or administration thereof (including, without
limitation, pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010) by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall (i) change the basis of taxation of payments to any Fronting Bank or
any Lender of the principal of or interest on any Eurodollar Rate Advance made
by such Lender or any fees or other amounts payable hereunder (other than
changes in respect of taxes imposed on the overall net income of such Fronting
Bank or such Lender, or its Applicable Lending Office, by the jurisdiction in
which such Fronting Bank or such Lender has its principal office or in which
such Applicable Lending Office is located or by any political subdivision or
taxing authority therein), or (ii) shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against letters of credit (or
participatory interests therein) issued by, commitments or assets of, deposits
with or for the account of, or credit extended by, such Fronting Bank or such
Lender, or (iii) shall impose on such Fronting Bank or such Lender any other
condition affecting this Agreement, the Letters of Credit or participatory
interests therein or Eurodollar Rate Advances, and the result of any of the
foregoing shall be (A) to increase the cost to such Fronting Bank or such Lender
of issuing, maintaining or participating in this Agreement or the Letter of
Credit or of agreeing to make, making or maintaining any Advance or (B) to
reduce the amount of any sum received or receivable by such Fronting Bank or
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Fronting Bank or such Lender, upon demand, such
additional amount or amounts as will compensate such Fronting Bank or such
Lender for such additional costs incurred or reduction suffered.

(b)

Capital.  If any Fronting Bank or any Lender shall have determined that any
change after the date hereof in any law, rule, regulation or guideline adopted
pursuant to or arising out of the July 1988 report of the Basle Committee on
Banking Regulations and Supervisory Practices entitled “International
Convergence of Capital Measurement and Capital Standards”, or the adoption after
the date hereof of any law, rule, regulation or guideline regarding capital
adequacy (including, without limitation, pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010), or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Fronting Bank or
any Lender (or any Applicable Lending Office of such Lender), or any holding
company of any such entity, with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect (i) of reducing the rate
of return on such entity’s capital or on the capital of such entity’s holding
company, if any, as a consequence of this Agreement, the Letters of Credit or
such entity’s participatory interest therein, any Commitment or LC Commitment
hereunder or the portion of the Advances made by such entity pursuant hereto to
a level below that which such entity or such entity’s holding company could have
achieved, but for such applicability, adoption, change or compliance (taking
into consideration such entity’s policies and the policies of such entity’s
holding company with respect to capital adequacy), or (ii) of increasing or
otherwise determining the amount of capital required or expected to be
maintained by such entity or such entity’s holding company based upon the











36




existence of this Agreement, the Letters of Credit or such entity’s
participatory interest therein, any Commitment or LC Commitment hereunder, the
portion of the Advances made by such entity pursuant hereto and other similar
such credits, participations, commitments, agreements or assets, then from time
to time the Borrower shall pay to such Fronting Bank or such Lender, upon
demand, such additional amount or amounts as will compensate such entity or such
entity’s holding company for any such reduction or allocable capital cost
suffered.

(c)

Eurodollar Reserves.  The Borrower shall pay to each Lender upon demand, so long
as such Lender shall be required under regulations of the Board of Governors of
the Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender to
the Borrower, from the date of such Advance until such principal amount is paid
in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurodollar Rate for the Interest Period for such
Advance from (ii) the rate obtained by dividing such Eurodollar Rate by a
percentage equal to 100% minus the Eurodollar Reserve Percentage of such Lender
for such Interest Period.  Such additional interest shall be determined by such
Lender and notified to the Borrower and the Administrative Agent.

(d)

Breakage Indemnity.  The Borrower shall indemnify each Lender against any loss,
cost or reasonable expense that such Lender may sustain or incur as a
consequence of (i) any failure by the Borrower to fulfill on the date of any
Borrowing or conversion of Advances hereunder the applicable conditions
precedent set forth in Articles III and V, (ii) any failure by the Borrower to
borrow any, or convert any outstanding Advance into a, Eurodollar Rate Advance
hereunder after a Notice of Borrowing has been delivered pursuant to
Section 3.01 or after delivery of a notice of conversion pursuant to Section
3.05(a)(ii), (iii) any payment, prepayment or conversion of a Eurodollar Rate
Advance required or permitted by any other provision of this Agreement or
otherwise made or deemed made on a date other than the last day of the Interest
Period applicable thereto, (iv) any default by the Borrower in payment or
prepayment of the principal amount of any Eurodollar Rate Advance or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, by irrevocable notice of prepayment or otherwise) or (v) the
occurrence of any Event of Default, including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Advance or any part thereof as a Eurodollar Rate Advance.  Such
loss, cost or reasonable expense shall include an amount equal to the excess, if
any, as reasonably determined by such Lender, of (A) its cost of obtaining the
funds for the Eurodollar Rate Advance being paid, prepaid, converted or not
borrowed for the period from the date of such payment, prepayment, conversion or
failure to borrow to the last day of the Interest Period for such Advance (or,
in the case of a failure to borrow, the Interest Period for such Advance that
would have commenced on the date of such failure) over (B) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid, converted or not borrowed
for such period or Interest Period, as the case may be.  For purposes of this
subsection (d), it shall be presumed that in the case of any Eurodollar Rate
Advance, each Lender shall have funded each such Advance with a fixed-rate
instrument bearing the rates and maturities designated in the determination of
the Applicable Rate for such Advance.











37




(e)

Notices.  A certificate of any Fronting Bank or any Lender setting forth such
entity’s claim for compensation hereunder and the amount necessary to compensate
such entity or its holding company pursuant to subsections (a) through (d) above
shall be submitted to the Borrower and the Administrative Agent and shall be
conclusive and binding for all purposes, absent manifest error.  The Borrower
shall pay such Fronting Bank or such Lender directly the amount shown as due on
any such certificate within 10 days after its receipt of the same.  The failure
of any entity to provide such notice or to make demand for payment under this
Section shall not constitute a waiver of such entity’s rights hereunder;
provided that such entity shall not be entitled to demand payment pursuant to
subsections (a) through (d) above in respect of any loss, cost, expense,
reduction or reserve, if such demand is made more than one year following the
later of such entity’s incurrence or sufferance thereof or such entity’s actual
knowledge of the event giving rise to such entity’s rights pursuant to such
subsections.  Each Fronting Bank and each Lender shall use reasonable efforts to
ensure the accuracy and validity of any claim made by it hereunder, but the
foregoing shall not obligate any such entity to assert any possible invalidity
or inapplicability of the law, rule, regulation, guideline or other change or
condition that shall have occurred or been imposed.

(f)

Change in Legality.  Notwithstanding any other provision herein, if the adoption
of or any change in any law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Rate Advance or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Rate Advance,
then, by written notice to the Borrower and the Administrative Agent, such
Lender may:

(i)

declare that Eurodollar Rate Advances will not thereafter be made by such Lender
hereunder, whereupon the right of the Borrower to select Eurodollar Rate
Advances for any Borrowing or conversion shall be forthwith suspended until such
Lender shall withdraw such notice as provided herein below or shall cease to be
a Lender hereunder pursuant to Section 10.07(g); and

(ii)

require that all outstanding Eurodollar Rate Advances be converted to Base Rate
Advances, in which event all Eurodollar Rate Advances shall be automatically
converted to Base Rate Advances as of the effective date of such notice as
provided herein below.

Upon receipt of any such notice, the Administrative Agent shall promptly notify
the other Lenders.  Promptly upon becoming aware that the circumstances that
caused such Lender to deliver such notice no longer exist, such Lender shall
deliver notice thereof to the Borrower and the Administrative Agent withdrawing
such prior notice (but the failure to do so shall impose no liability upon such
Lender).  Promptly upon receipt of such withdrawing notice from such Lender (or
upon such Lender assigning all of its Commitment, Advances, participation and
other rights and obligations under the Loan Documents in accordance with
Section 10.07(g)), the Administrative Agent shall deliver notice thereof to the
Borrower and the Lenders and such suspension shall terminate.  Prior to any
Lender giving notice to the Borrower under this subsection (f), such Lender
shall use reasonable efforts to change the jurisdiction of its Applicable
Lending Office, if such change would avoid such unlawfulness and would not, in
the sole determination of such Lender,be otherwise disadvantageous to such
Lender. Any notice to the Borrower by any Lender shall be effective as to each
Eurodollar Rate Advance on the last day











38




of the Interest Period currently applicable to such Eurodollar Rate Advance;
provided that if such notice shall state that the maintenance of such Advance
until such last day would be unlawful, such notice shall be effective on the
date of receipt by the Borrower and the Administrative Agent.

(g)

Market Rate Disruptions.  If (i) at any time the Eurodollar Rate is to be
determined pursuant to the second sentence of the definition thereof fewer than
two Reference Banks furnish timely information to the Administrative Agent for
determining the Eurodollar Rate for Eurodollar Rate Advances in connection with
any proposed Borrowing or (ii) the Majority Lenders shall notify the
Administrative Agent that the Eurodollar Rate will not adequately reflect the
cost to such Majority Lenders of making, funding or maintaining their respective
Eurodollar Rate Advances, the right of the Borrower to select or receive
Eurodollar Rate Advances for any Borrowing shall be forthwith suspended until
the Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and until such
notification from the Administrative Agent, each requested Borrowing of
Eurodollar Rate Advances hereunder shall be deemed to be a request for Base Rate
Advances.

(h)

Rights of Participants.  Any participant in a Lender’s interests hereunder may
assert any claim for yield protection under Section 4.03 that it could have
asserted if it were a Lender hereunder.  If such a claim is asserted by any such
participant, it shall be entitled to receive such compensation from the Borrower
as a Lender would receive in like circumstances; provided, however, that with
respect to any such claim, the Borrower shall have no greater liability to the
Lender and its participant, in the aggregate, than it would have had to the
Lender alone had no such participation interest been created.

SECTION  4.04.

Sharing of Payments, Etc.

(a)

  

(a)

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of banker’s lien, set-off or counterclaim, or
otherwise, but excluding any proceeds received by assignments or sales of
participation in accordance with Section 10.07 to a Person that is not an
Affiliate of the Borrower) on account of the Advances and LC Outstandings owing
to it (other than pursuant to Section 4.03) in excess of its ratable share of
payments on account of the Advances and LC Outstandings obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participation in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section may, to the fullest extent permitted by law, exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such  participation.   Notwithstanding  the 
foregoing, if  any  Lender











39




shall obtain any such excess payment involuntarily, such Lender may, in lieu of
purchasing participation from the other Lenders in accordance with this Section,
on the date of receipt of such excess payment, return such excess payment to the
Administrative Agent for distribution in accordance with Section 4.01(a).

(b)

If and for so long as any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(k), Section 3.03(a) or Section 9.05 then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent and the Fronting Banks to satisfy such Lender’s obligations
to it or them under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section in any order as determined by the Administrative
Agent in its discretion.

SECTION  4.05.

Taxes.

(a)

All payments by or on behalf of the Borrower under any Loan Document shall be
made in accordance with Section 4.01, free and clear of and without deduction
for all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender, each Fronting Bank and the Administrative Agent, taxes imposed
on its overall net income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Lender, such Fronting Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net income, and franchise taxes imposed on it, by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).  If the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable under any Loan Document to any Lender, any Fronting Bank or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section) such Lender, such Fronting Bank or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

(b)

In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made by the Borrower under any Loan Document
or from the execution, delivery or registration of, or otherwise with respect
to, any Loan Document (hereinafter referred to as “Other Taxes”).

(c)

The Borrower hereby indemnifies each Lender, each Fronting Bank and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes and any Other Taxes imposed by any jurisdiction on
amounts payable under this Section) paid by such Lender, such Fronting Bank or
the Administrative Agent (as the











40




case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.  A claim for such indemnification
shall be set forth in a certificate of such Lender, such Fronting Bank or the
Administrative Agent (as the case may be) setting forth in reasonable detail the
amount necessary to indemnify such Person pursuant to this subsection (c) and
shall be submitted to such Borrower and the Administrative Agent and shall be
conclusive and binding for all purposes, absent manifest error.  The Borrower
shall pay such Lender, such Fronting Bank or the Administrative Agent (as the
case may be) directly the amount shown as due on any such certificate within
30 days after the receipt of same.  If any Taxes or Other Taxes for which a
Lender, such Fronting Bank or the Administrative Agent has received payments
from the Borrower hereunder shall be finally determined to have been incorrectly
or illegally asserted and are refunded to such Lender, such Fronting Bank or the
Administrative Agent, such Lender, such Fronting Bank or the Administrative
Agent, as the case may be, shall promptly forward to the Borrower any such
refunded amount.  The Borrower’s, the Administrative Agent’s, each Fronting
Bank’s and each Lender’s obligations under this Section shall survive the
payment in full of the Outstanding Credits.

(d)

Within 30 days after the date of any payment of Taxes, the Borrower will furnish
to the Administrative Agent, at its address referred to in Section 10.02, the
original or a certified copy of a receipt evidencing payment thereof.

(e)

Each Lender that is not incorporated under the laws of the United States of
America or any state thereof shall, on or prior to the date it becomes a Lender
hereunder, deliver to the Borrower and the Administrative Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code of 1986, as amended from time to time (the “Code”), or treasury regulations
issued pursuant thereto, including Internal Revenue Service Form W-8BEN or
Form W-8ECI and any other certificate or statement of exemption required by
Treasury Regulation Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent
version thereof, properly completed and duly executed by such Lender
establishing that it is (i) not subject to withholding under the Code or
(ii) totally exempt from United States of America tax under a provision of an
applicable tax treaty.  Each Lender shall promptly notify the Borrower and the
Administrative Agent of any change in its Applicable Lending Office and shall
deliver to the Borrower and the Administrative Agent together with such notice
such certificates, documents or other evidence referred to in the immediately
preceding sentence.  Each Lender will use good faith efforts to apprise the
Borrower and the Administrative Agent as promptly as practicable of any
impending change in its tax status that would give rise to any obligation by the
Borrower to pay any additional amounts pursuant to this Section. Unless the
Borrower and the Administrative Agent have received forms or other documents
satisfactory to them indicating that payments under the Loan Documents are not
subject to United States of America withholding tax or are subject to such tax
at a rate reduced by an applicable tax treaty, the Borrower or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate in the case of payments to or for any Lender organized under the
laws of a jurisdiction outside the United States of America.  Each Lender
represents and warrants that each such form supplied by it to the Administrative
Agent and the Borrower pursuant to this Section, and not superseded by another
form supplied by it, is or will be, as the case may be, complete and accurate.











41




(f)

Any Lender claiming any additional amounts payable pursuant to this
Section shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Borrower or
to change the jurisdiction of its Applicable Lending Office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such additional amounts that may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

ARTICLE V
CONDITIONS PRECEDENT

SECTION  5.01.

Conditions Precedent to Effectiveness.

  The obligations of the Fronting Banks and the Lenders to make Extensions of
Credit hereunder shall not become effective unless on and as of the date hereof
(the “Closing Date”) each of the following conditions is satisfied:

(a)

The Administrative Agent shall have received on or before the Closing Date the
following, each dated the Closing Date, in form and substance satisfactory to
the Administrative Agent and in sufficient copies for each Fronting Bank and
each Bank:

(i)

Counterparts of this Agreement, duly executed by the Borrower, the
Administrative Agent, each Fronting Bank and each Bank.

(ii)

A certificate of the Secretary or Assistant Secretary of the Borrower
certifying:

(A)

the names and true signatures of the officers of the Borrower authorized to sign
the Loan Documents;

(B)

that attached thereto are true and correct copies of: (1) the Declaration of
Trust of the Borrower, together with all amendments thereto, as in effect on
such date; (2) the resolutions of the Borrower’s board of trustees approving the
execution, delivery and performance by the Borrower of the Loan Documents;
(3) all documents evidencing other necessary organizational or other similar
action, if any, with respect to the execution, delivery and performance of the
Loan Documents by the Borrower; and (4) true and correct copies of all
Governmental Approvals referred to in clause (i) of the definition of
“Governmental Approval” required to be obtained by the Borrower in connection
with the execution, delivery and performance by the Borrower of the Loan
Documents; and

(C)

that the resolutions referred to in clause (B)(2) above have not been modified,
revoked or rescinded and are in full force and effect on such date.

(iii)

A certificate signed by the Treasurer or Assistant Treasurer of the Borrower,
certifying as to:

(A)

the delivery to each Fronting Bank and each of the Banks, prior to the Closing
Date, of true, correct and complete copies (other than exhibits thereto) of all
of the Disclosure Documents; and











42




(B)

the absence of any material adverse change in the business, condition (financial
or otherwise), operations, properties or prospects of the Borrower or the
Borrower and its Principal Subsidiaries, taken as a whole, since December 31,
2009, except as disclosed in the Disclosure Documents.

(iv)

A certificate of a duly authorized officer of the Borrower stating that (i) the
representations and warranties of the Borrower contained in Section 6.01 are
correct, in all material respects, on and as of the Closing Date before and
after giving effect to any Extensions of Credit to be made on such date and the
application of the proceeds thereof, and (ii) no event has occurred and is
continuing that constitutes an Event of Default or Unmatured Default, or would
result from such initial Extensions of Credit or the application of the proceeds
thereof.

(v)

Such financial, business and other information regarding the Borrower and its
Principal Subsidiaries, as any Fronting Bank or any Bank shall have reasonably
requested.

(vi)

Favorable opinions of:

(A)

Jeffrey C. Miller, Assistant General Counsel of NUSCO, in substantially the form
of Exhibit 5.01A hereto, and of such other counsel as relied upon therein; and
as to such other matters any Fronting Bank or any Bank may reasonably request;
and

(B)

King & Spalding LLP, special New York counsel to the Administrative Agent, in
substantially the form of Exhibit 5.01B hereto and as to such other matters as
any Fronting Bank or any Bank may reasonably request.

(b)

The Administrative Agent shall have received evidence satisfactory to it of the
termination of the commitments under the Existing Credit Agreement and the
payment of all obligations owing thereunder (except for any obligations that, by
their terms, survive the termination of such commitments).

(c)

All fees and other amounts payable pursuant to Section 2.03 or pursuant to the
Fee Letters shall have been paid (to the extent then due and payable).

(d)

The Administrative Agent shall have received such other approvals, opinions and
documents as any Fronting Bank or the Majority Lenders, through the
Administrative Agent, shall have reasonably requested as to the legality,
validity, binding effect or enforceability of this Agreement or the financial
condition, operations, properties or prospects of the Borrower and its Principal
Subsidiaries.

SECTION  5.02.

Conditions Precedent to All Extensions of Credit.

  The obligation of each Fronting Bank and each Lender to make any Extension of
Credit, including the initial Extension of Credit, shall be subject to the
conditions precedent that, on the date of such Extension of Credit and after
giving effect thereto:

(a)

the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing or Letter of Credit Request with respect to such Extension
of Credit and the acceptance of  the proceeds of such Extension of Credit  by 
the Borrower or  the acceptance of a











43




Letter of Credit by the Beneficiary thereof, as the case may be, shall
constitute a representation and warranty by the Borrower that on the date of
such Extension of Credit such statements are true):

(i)

the representations and warranties of the Borrower contained in Section 6.01 of
this Agreement (other than those set forth in Section 6.01(g) and the last
sentence of Section 6.01(f)) are correct, in all material respects, on and as of
the date of such Extension of Credit, before and after giving effect to such
Extension of Credit and to the application of the proceeds therefrom, as though
made on and as of such date;

(ii)

no Event of Default or Unmatured Default has occurred and is continuing on or as
of the date of such Extension of Credit or would result from such Extension of
Credit or from the application of the proceeds thereof;

(iii)

the making of such Extension of Credit, when aggregated with all other
Outstanding Credits, would not cause the aggregate amount of Outstanding Credits
to exceed the Total Commitment; and

(iv)

if such Extension of Credit is the issuance of a Letter of Credit, the Stated
Amount thereof, when aggregated with (A) the Stated Amount of each other Letter
of Credit that is outstanding or with respect to which a Letter of Credit
Request has been received and (B) the outstanding Reimbursement Obligations,
would not exceed the L/C Commitment Amount; and

(b)

the Borrower shall have furnished to the Administrative Agent such other
approvals, opinions or documents as any Fronting Bank or any Lender may
reasonably request through the Administrative Agent as to the legality,
validity, binding effect or enforceability of any Loan Document.

SECTION  5.03.

Reliance on Certificates.

  Each Fronting Bank, each Lender and the Administrative Agent shall be entitled
to rely conclusively upon the certificates delivered from time to time by
officers of the Borrower as to the names, incumbency, authority and signatures
of the respective persons named therein until such time as the Administrative
Agent may receive a replacement certificate, in form acceptable to the
Administrative Agent, from an officer of the Borrower identified to the
Administrative Agent as having authority to deliver such certificate, setting
forth the names and true signatures of the officers and other representatives of
the Borrower thereafter authorized to act on behalf of the Borrower and, in all
cases, such Fronting Bank, the Lenders and the Administrative Agent may rely on
the information set forth in any such certificate.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

SECTION  6.01.

Representations and Warranties of the Borrower.

  The Borrower represents and warrants as follows:






The  Borrower  is a  voluntary association  organized under  a  Declaration  of 
Trust,  and each of its Principal  Subsidiaries  is  a  corporation,  in  each 
case  duly  organized,  validly











44




existing and in good standing under the laws of the jurisdiction of its
organization, has the requisite corporate power (or in the case of the Borrower,
power under its Declaration of Trust) and authority to own its property and
assets and to carry on its business as now conducted and is qualified to do
business in every jurisdiction where, because of the nature of its business or
property, such qualification is required, except where the failure so to qualify
would not have a material adverse effect on the financial condition, properties,
prospects or operations of the Borrower or of the Borrower and its Principal
Subsidiaries taken as a whole.  The Borrower has the requisite power to execute,
deliver and perform its obligations under the Loan Documents and to borrow
hereunder.

(b)

The execution, delivery and performance of the Loan Documents by the Borrower
are within the Borrower’s powers under its Declaration or Trust, have been duly
authorized by all necessary action under its Declaration of Trust and applicable
law, and do not and will not contravene (i) the Borrower’s Declaration of Trust
or any law or legal restriction or (ii)  any contractual restriction binding on
or affecting the Borrower or its properties or its Principal Subsidiaries or
their respective properties.

(c)

Except as disclosed in the Disclosure Documents, neither the Borrower nor any of
its Principal Subsidiaries is in violation of any law or in default with respect
to any judgment, writ, injunction, decree, rule or regulation (including any of
the foregoing relating to environmental laws and regulations) of any court or
governmental agency or instrumentality where such violation or default would
reasonably be expected to have a material adverse effect on the financial
condition, properties, prospects or operations of the Borrower or of the
Borrower and its Principal Subsidiaries, taken as a whole.

(d)

All Governmental Approvals referred to in clause (i) of the definition of
“Governmental Approval” have been duly obtained or made and are in full force
and effect, and all applicable periods of time for review, rehearing or appeal
with respect thereto have expired.  The Borrower and each Subsidiary thereof has
obtained or made all Governmental Approvals referred to in clause (ii) of the
definition of “Governmental Approval”, except (A) those that are not yet
required but that are obtainable in the ordinary course of business as and when
required, (B) those the absence of which would not materially adversely affect
the financial condition, properties, prospects or operations of the Borrower or
of the Borrower and its Principal Subsidiaries, taken as a whole, and (C) those
that the Borrower or any such Subsidiary, as the case may be, is diligently
attempting in good faith to obtain, renew or extend, or the requirement for
which the Borrower or any such Subsidiary, as the case may be, is contesting in
good faith by appropriate proceedings or by other appropriate means, in each
case described in clause (C) above, except as is disclosed in the Disclosure
Documents, such attempt or contest, and any delay resulting therefrom, is not
reasonably expected to have a material adverse effect on the financial
condition, properties, prospects or operations of the Borrower or of the
Borrower and its Principal Subsidiaries, taken as a whole, or to magnify to any
significant degree any such material adverse effect that would reasonably be
expected to result from the absence of such Governmental Approval.

(e)

The Loan Documents are legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms;
subject to the qualification, however,  that  the  enforcement  of  the rights 
and  remedies herein and  therein  is











45




subject to bankruptcy and other similar laws of general application affecting
rights and remedies of creditors and the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law).

(f)

The Financial Statements, copies of which have been provided to the
Administrative Agent, each Fronting Bank and each Bank, fairly present in all
material respects the consolidated financial condition and results of operations
of the Borrower and each of its Principal Subsidiaries at and for the period
ended on the dates thereof, and have been prepared in accordance with generally
accepted accounting principles consistently applied.  Since December 31, 2009,
there has been no material adverse change in the consolidated financial
condition, operations, properties or prospects of the Borrower or of the
Borrower and its Principal Subsidiaries, taken as a whole, except as disclosed
in the Disclosure Documents.

(g)

There is no pending or known threatened litigation, investigation, action or
proceeding (including, without limitation, any action or proceeding relating to
any environmental protection laws or regulations) affecting the Borrower, any
Principal Subsidiary thereof or any of their respective properties, before any
court, governmental agency or arbitrator (i) that affects or purports to affect
the legality, validity or enforceability of any Loan Document or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, would materially adversely affect the financial condition,
properties, prospects or results of operations of the Borrower or of the
Borrower and its Principal Subsidiaries, taken as a whole, except, for purposes
of this clause (ii) only, such as is described in the Disclosure Documents or in
Schedule II hereto.

(h)

No ERISA Plan Termination Event has occurred nor is reasonably expected to occur
with respect to any ERISA Plan or any ERISA Multiemployer Plan that would
materially adversely affect the financial condition, properties, prospects or
operations of the Borrower or of the Borrower and its Principal Subsidiaries,
taken as a whole, except as disclosed to the Lenders and consented to by the
Majority Lenders in writing.  Since the date of the most recent Schedule B
(Actuarial Information) to the annual report of each such ERISA Plan (Form 5500
Series), (i) there has been no material adverse change in the funding status of
the ERISA Plans referred to therein, and (ii) no “prohibited transaction” (as
defined in Section 4975 of the Internal Revenue Code of 1986, as amended, and in
ERISA) has occurred with respect thereto that, singly or in the aggregate with
all other “prohibited transactions” and, in the case of each of clauses (i) and
(ii) hereof, after giving effect to all likely consequences thereof, would be
reasonably expected to have a material adverse effect on the financial
condition, properties, prospects or operations of the Borrower or of the
Borrower and its Principal Subsidiaries, taken as a whole.  Neither the Borrower
nor any of its ERISA Affiliates has incurred nor reasonably expects to incur any
material withdrawal liability under ERISA to any ERISA Multiemployer Plan,
except as disclosed to and consented by the Majority Lenders in writing.  

(i)

The Borrower and each Principal Subsidiary thereof has good and marketable title
(or, in the case of personal property, valid title) or valid leasehold interests
in its assets, except for (i) minor defects in title that do not materially
interfere with the ability of the Borrower or such Principal Subsidiary to
conduct its business as now conducted and (ii) other defects that, either
individually or in the aggregate, do not materially adversely affect the
financial condition, properties,  prospects  or operations  of   the  Borrower
 or   of  the  Borrower  and  its  Principal











46




Subsidiaries, taken as a whole.  All such assets and properties are free and
clear of any Lien, other than Liens permitted under Section 7.02(a).  No Liens
exist on the stock of CL&P, WMECO, PSNH or Yankee.

(j)

All outstanding shares of capital stock having ordinary voting power for the
election of directors of each Principal Subsidiary have been validly issued and
are fully paid and nonassessable and are owned beneficially by NU, free and
clear of any Lien.  

(k)

The Borrower and each of its Principal Subsidiaries has filed all tax returns
(Federal, state and local) required to be filed and paid taxes shown thereon to
be due, including interest and penalties, or, to the extent the Borrower or such
Principal Subsidiary is contesting in good faith an assertion of liability based
on such returns, has provided adequate reserves in accordance with generally
accepted accounting principles for payment thereof.

(l)

No exhibit, schedule, report or other written information provided by or on
behalf of the Borrower or its agents to the Administrative Agent, any Fronting
Bank or the Banks in connection with the negotiation, execution and closing of
the Loan Documents (including, without limitation, the Financial Statements and
the Information Memorandum (but excluding the projections contained in the
Information Memorandum)) knowingly contained when made any material misstatement
of fact or knowingly omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which they were made.  Except as has been disclosed to the Administrative Agent,
each Fronting Bank and each Bank, the projections delivered concurrently with
the Information Memorandum were prepared in good faith on the basis of
assumptions reasonable as of the date of the Information Memorandum, it being
understood that such projections do not constitute a warranty or binding
assurance of future performance.  As of the date of this Agreement, except as
has been disclosed to the Administrative Agent, each Fronting Bank and each
Bank, nothing has come to the attention of the responsible officers of the
Borrower that would indicate that any of such assumptions, to the extent
material to such projections, has ceased to be reasonable in light of subsequent
developments or events.  

(m)

All proceeds of the Advances shall be used (i) for the general corporate
purposes of the Borrower, including to provide liquidity support for the
Borrower’s commercial paper, and (ii) to provide liquidity to the NU System
Money Pool.  The Letters of Credit shall be used for the general corporate
purposes of the Borrower and its Subsidiaries.  No proceeds of any Advance will
be used in violation of, or in any manner that would result in a violation by
any party hereto of, Regulation T, U or X promulgated by the Board of Governors
of the Federal Reserve System or any successor regulations.  Neither the
Borrower nor any Subsidiary thereof (A) is an “investment company” within the
meaning ascribed to that term in the Investment Company Act of 1940 and (B) is
engaged in the business of extending credit for the purpose of buying or
carrying margin stock.

(n)

The Borrower and each Principal Subsidiary thereof has obtained the insurance
specified in Section 7.01(c) and the same is in full force and effect.

(o)

(i) The assets, at a fair valuation, of the Borrower exceed its debts; (ii) the
Borrower has not incurred  and does not  intend to incur, and does not 
believe that it will  incur,











47




debts beyond its ability to pay such debts as such debts mature; and (iii) the
Borrower will have sufficient capital with which to conduct its business.  As
used in this paragraph, “debt” means any liability on a claim, and “claim” means
(A) any right to payment from such person, whether or not such a right is
reduced to judgment against such person, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (B) any right to an equitable remedy for breach of performance
by such person if such breach gives rise to a payment from such person, whether
or not such right to an equitable remedy is reduced to judgment against such
person, whether fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.  The amount of unliquidated, contingent, unmatured or
disputed liabilities of any person at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

ARTICLE VII
COVENANTS

SECTION  7.01.

Affirmative Covenants.

  On and after the date hereof, so long as any obligation hereunder shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower shall,
unless the Majority Lenders shall otherwise consent in writing:

(a)

Use of Proceeds.  Apply the proceeds of each Advance, and use, and cause its
Subsidiaries to use, the Letters of Credit, solely as specified in
Section 6.01(m).

(b)

Payment of Taxes, Etc.  Pay and discharge, and cause each of its Principal
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments and governmental charges, royalties or levies imposed upon it
or upon its property except to the extent the Borrower or such Principal
Subsidiary is contesting the same in good faith by appropriate proceedings and
has set aside adequate reserves in accordance with generally accepted accounting
principles for the payment thereof.

(c)

Maintenance of Insurance.  Maintain or cause to be maintained, and cause each of
its Principal Subsidiaries to maintain or cause to be maintained, insurance
(including appropriate plans of self-insurance) covering the Borrower, the
Principal Subsidiaries and their respective properties, in effect at all times
in such amounts and covering such risks as may be required by law and, in
addition, as is usually carried by companies engaged in similar businesses and
owning similar properties as the Borrower and such Principal Subsidiaries.

(d)

Preservation of Existence, Etc.  Except as permitted by Section 7.02(b),
preserve and maintain, and cause each of its Principal Subsidiaries to preserve
and maintain, its existence, corporate or otherwise, material rights (statutory
and otherwise) and franchises except where the failure to maintain and preserve
such rights and franchises would not materially adversely affect the financial
condition, properties, prospects or operations of the Borrower or of the
Borrower and its Principal Subsidiaries, taken as a whole.

(e)

Compliance with Laws, Etc.  Comply, and cause each of its Principal Subsidiaries
to comply, in all material respects with the requirements of all applicable
laws, rules, regulations and orders of any governmental authority, including,
without limitation, any such laws, rules,











48




regulations and orders issued by the Securities and Exchange Commission or
relating to zoning, environmental protection, use and disposal of Hazardous
Substances, land use, construction and building restrictions, ERISA and employee
safety and health matters relating to business operations, except to the extent
(i) that the Borrower or any such Principal Subsidiary is contesting the same in
good faith by appropriate proceedings or (ii) that any such non-compliance, and
the enforcement or correction thereof, would not materially adversely affect the
financial condition, properties, prospects or operations of the Borrower or of
the Borrower and its Principal Subsidiaries, taken as a whole.

(f)

Inspection Rights.  At any time and from time to time upon reasonable notice,
permit, and cause each of its Principal Subsidiaries to permit, the
Administrative Agent and its agents and representatives to examine and make
copies of and abstracts from the records and books of account of, and the
properties of, the Borrower and each Principal Subsidiary and to discuss the
affairs, finances and accounts of the Borrower and each Principal Subsidiary (i)
with the Borrower, each Principal Subsidiary and their respective officers and
directors and (ii) with the consent of the Borrower and/or its Principal
Subsidiaries, as the case may be (which consent shall not be unreasonably
withheld or delayed), with the accountants of the Borrower or any such Principal
Subsidiary.

(g)

Keeping of Books.  Keep, and cause each Principal Subsidiary to keep, proper
records and books of account, in which full and correct entries shall be made of
all financial transactions of the Borrower and each Principal Subsidiary and the
assets and business of the Borrower and each Principal Subsidiary, in accordance
with generally accepted accounting practices consistently applied.

(h)

Conduct of Business.  Except as permitted by Section 7.02(b), conduct, and cause
each Principal Subsidiary to conduct, its primary business in substantially the
same manner and in substantially the same fields as such business is conducted
on the date hereof.

(i)

Maintenance of Properties, Etc.  As to properties of the type described in
Section 6.01(i), maintain, and cause each Principal Subsidiary to maintain,
title of the quality described therein and preserve, maintain, develop, and
operate, and cause each Principal Subsidiary to preserve, maintain, develop and
operate, in substantial conformity with all laws, material contractual
obligations and prudent practices prevailing in the industry, all of its
properties that are used or useful in the conduct of its businesses in good
working order and condition, ordinary wear and tear excepted, except (A) as
permitted by Section 7.02(b), (B) as disclosed in the Disclosure Documents or
otherwise in writing to the Administrative Agent, each Fronting Bank and the
Lenders on or prior to the date hereof, and (C) to the extent such
non-conformity would not materially adversely affect the financial condition,
properties, prospects or operations of the Borrower or of the Borrower and its
Principal Subsidiaries, taken as a whole; provided, however, that neither the
Borrower nor any Principal Subsidiary will be prevented from discontinuing the
operation and maintenance of any such properties if such discontinuance is, in
the judgment of the Borrower or such Principal Subsidiary, desirable in the
operation or maintenance of its business and would not materially adversely
affect the financial condition, properties, prospects or operations of the
Borrower or of the Borrower and its Principal Subsidiaries, taken as a whole.











49




(j)

Governmental Approvals.  Duly obtain, and cause each Principal Subsidiary to
duly obtain, on or prior to such date as the same may become legally required,
and thereafter maintain, and cause each Principal Subsidiary to maintain, in
effect at all times, all Governmental Approvals on its part to be obtained,
except in the case of those Governmental Approvals referred to in clause (ii) of
the definition of “Governmental Approval”, (i) those the absence of which would
not materially adversely affect the financial condition, properties, prospects
or operations of the Borrower or of the Borrower and its Principal Subsidiaries,
taken as a whole, and (ii) those that the Borrower or such Principal Subsidiary
is diligently attempting in good faith to obtain, renew or extend, or the
requirement for which the Borrower or such Principal Subsidiary is contesting in
good faith by appropriate proceedings or by other appropriate means; provided,
however, that the exception afforded by clause (ii), above, shall be available
only if and for so long as such attempt or contest, and any delay resulting
therefrom, does not have a material adverse effect on the financial condition,
properties, prospects or operations of the Borrower or of the Borrower and its
Principal Subsidiaries, taken as a whole, and does not magnify to any
significant degree any such material adverse effect that would reasonably be
expected to result from the absence of such Governmental Approval.

(k)

Further Assurances.  Promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or that any Lender
or any Fronting Bank through the Administrative Agent may reasonably request in
order to fully give effect to the interests and properties purported to be
covered by the Loan Documents.

SECTION  7.02.

Negative Covenants.

  On and after the date hereof, and so long as any obligation hereunder shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
shall not, or permit any Principal Subsidiary to, without the written consent of
the Majority Lenders:

(a)

Liens, Etc.  Create incur, assume or suffer to exist any Lien upon any of its
properties or assets (including the stock of its Subsidiaries), whether now
owned or hereafter acquired, except:

(i)

any Liens existing on the date hereof;

(ii)

Liens created by the First Mortgage Indentures, so long as by the terms thereof
no “event of default” (howsoever designated) in respect of any bonds issued
thereunder will arise upon the occurrence of an Unmatured Default or Event of
Default hereunder;

(iii)

with respect to any Principal Subsidiary, “Permitted Liens” or “Permitted
Encumbrances” under the First Mortgage Indenture to which such Principal
Subsidiary is a party, in each case to the extent such Liens do not secure Debt
of such Principal Subsidiary;

(iv)

any purchase money Lien or construction mortgage on assets hereafter acquired or
constructed by the Borrower or any Principal Subsidiary and any Lien on any
assets existing at the time of acquisition thereof by the Borrower or such
Principal Subsidiary or created within 180 days from the date of completion of
such acquisition or construction; provided that, such Lien shall at all times be
confined solely to the assets so acquired or constructed and any additions
thereto;











50




(v)

any existing Liens on assets now owned by the Borrower or any Principal
Subsidiary and Liens existing on assets of a corporation or other going concern
when it is merged into or with the Borrower or such Principal Subsidiary or when
substantially all of its assets are acquired by the Borrower or such Principal
Subsidiary; provided that such Liens shall at all times be confined solely to
such assets, or if such assets constitute a utility system, additions to or
substitutions for such assets;

(vi)

Liens resulting from legal proceedings being contested in good faith by
appropriate legal or administrative proceedings by the Borrower or any Principal
Subsidiary, and as to which the Borrower or such Principal Subsidiary, to the
extent required by generally accepted accounting principles applied on a
consistent basis, shall have set aside on its books adequate reserves;

(vii)

Liens created in favor of the other contracting party in connection with advance
or progress payments;

(viii)

any Liens in favor of any state of the United States or any political
subdivision of any such state, or any agency of any such state or political
subdivisions, or trustee acting on behalf of holders of obligations issued by
any of the foregoing or any financial institutions lending to or purchasing
obligations of any of the foregoing, which Lien is created or assumed for the
purpose of financing all or part of the cost of acquiring or constructing the
property subject thereto;

(ix)

Liens resulting from conditional sale agreements, capital leases or other title
retention agreements;

(x)

with respect to pollution control bond financings, Liens on funds, accounts and
other similar intangibles of the Borrower or any Principal Subsidiary created or
arising under the relevant indenture, pledges of the related loan agreement with
the relevant issuing authority and pledges of the Borrower’s or such Principal
Subsidiary’s interest, if any, in any bonds issued pursuant to such financings
to a letter of credit bank or bond issuer or similar credit enhancer;

(xi)

Liens granted on accounts receivable and Regulatory Assets in connection with
financing transactions, whether denominated as sales or borrowings;

(xii)

Liens on the assets of, the stock issued by or other equity of, any Subsidiary
of the Borrower created to hold generating or transmission assets if such Liens
are created to secure Debt that is nonrecourse to the Borrower and is incurred
to acquire, construct or otherwise develop such generating or transmission
assets;

(xiii)

Liens created to secure Debt of a transmission company Subsidiary of the
Borrower with respect to assets transferred to such transmission company by
another Subsidiary of the Borrower;

(xiv)

any other Liens incurred in the ordinary course of business otherwise than to
secure Debt;











51




(xv)

any extension, renewal or replacement of Liens permitted by clauses (i), (iii)
through (v) and (vii) through (xiii); provided, however, that the principal
amount of Debt secured thereby shall not, at the time of such extension, renewal
or replacement, exceed the principal amount of Debt so secured and that such
extension, renewal or replacement shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced or to other
property of no greater value than the property that secured the Lien so
extended, renewed or replaced; and

(xvi)

Liens created under any Loan Document.

(b)

Mergers, Sales of Assets, Etc.  Merge with or into or consolidate with or into,
any Person, or sell, transfer, convey, lease or otherwise dispose of all or any
substantial part of its assets or the capital stock of any Principal Subsidiary;
except for the following, and then only after receipt of all necessary corporate
and governmental or regulatory approvals and provided that, before and after
giving effect to any such merger, consolidation, sale, transfer, conveyance,
lease or other disposition, no Event of Default or Unmatured Default shall have
occurred and be continuing:

(i)

Subsidiaries of NU may merge with or consolidate into (x) wholly-owned
Subsidiaries of NU so long as, in any such case, the wholly-owned Subsidiary is
the survivor and (y) NU so long as NU is the survivor;

(ii)

NU or any Principal Subsidiary of NU may merge with or consolidate into a Person
that is not an Affiliate of NU so long as (1) NU or such Principal Subsidiary is
the survivor of such merger or consolidation, (2) NU demonstrates pro forma
compliance with the financial covenants set forth in Section 7.03, and (3) NU’s
indicative senior unsecured non-credit enhanced long-term debt ratings from S&P
and Moody’s in contemplation of such merger or consolidation, and NU’s actual
senior unsecured non-credit enhanced long-term debt ratings from S&P and Moody’s
following any such merger or consolidation, remain at or above the levels
established immediately prior to the merger or consolidation;

(iii)

any Principal Subsidiary may sell, lease, transfer or otherwise dispose of
transmission assets (1) to another Subsidiary of NU on such basis as permitted
by the appropriate regulatory authorities or (2) to any Person on such basis as
required by the appropriate regulatory authorities;

(iv)

NU or any Principal Subsidiary may sell, lease, transfer, convey or otherwise
dispose of assets or security to any Principal Subsidiary or to NU; and

(v)

the Borrower or any Principal Subsidiary may sell its assets in the ordinary
course of business on customary terms and conditions, including any sale of
accounts receivable on reasonable commercial terms (including a commercially
reasonable discount) to obtain funding for any Principal Subsidiary.

For purposes of this subsection (b), any sale of assets by the Borrower or any
Principal Subsidiary (in one or a series of transactions) will be deemed to be a
“substantial part” of its assets if (i) the book value of such assets exceeds
15% of the total book value of the assets (net of  Regulatory Assets)  of such
Person, as reflected in the most recent financial statements of the











52




Borrower or such Principal Subsidiary delivered to the Administrative Agent
pursuant to Section 7.04 (or, if no such financial statements have been
delivered to the Administrative Agent as of the relevant date of determination,
the Financial Statements of such Person), or (ii) the gross revenue associated
with such assets accounts for more than 15% of the total gross revenue of the
Borrower or such Principal Subsidiary for the four proceeding fiscal quarters,
as reflected in the most recent financial statements of the Borrower or such
Principal Subsidiary delivered to the Administrative Agent pursuant to Section
7.04 (or, if no such financial statements have been delivered to the
Administrative Agent as of the relevant date of determination, the Financial
Statements of such Person).  Notwithstanding anything to the contrary in this
Section 7.02(b), the Borrower agrees that it will not, and will not cause or
permit any of its Principal Subsidiaries to, except in accordance with one or
more restructuring plans approved by the appropriate regulatory authorities,
sell, transfer or otherwise dispose of (by lease or otherwise, and whether in
one or a series of related transactions), except to NU or a Principal
Subsidiary, any portion of its generation, transmission or distribution assets
in excess of 15% of the net utility plant assets of the Borrower and its
Principal Subsidiaries, taken as a whole, in each case as determined on a
cumulative basis from the date of this Agreement through the Termination Date by
reference to the published balance sheets of the Borrower and its Principal
Subsidiaries.

(c)

Compliance with ERISA.  (i)  Terminate, or permit any of its ERISA Affiliates to
terminate, any ERISA Plan so as to result in any liability of the Borrower or
any Principal Subsidiary to the PBGC in an amount greater than $1,000,000, or
(ii) permit to exist any occurrence of any Reportable Event (as defined in Title
IV of ERISA) which, alone or together with any other Reportable Event with
respect to the same or another ERISA Plan, has a reasonable possibility of
resulting in liability of the Borrower or any Principal Subsidiary to the PBGC
in an aggregate amount exceeding $1,000,000, or any other event or condition
that presents a material risk of such a termination by the PBGC of any ERISA
Plan or has a reasonable possibility of resulting in a liability of the Borrower
or any Principal Subsidiary to the PBGC or an ERISA Multiemployer Plan in an
aggregate amount exceeding $1,000,000

(d)

Transactions with Affiliates.  Engage in any transaction with any Affiliate
except in accordance with the Federal Power Act and the rules of the FERC or
state utility commissions, in each case, to the extent applicable thereto and
(iii) on terms no less favorable to the Borrower or the Principal Subsidiary
party thereto than if the transaction had been negotiated in good faith on an
arms-length basis with a non-Affiliate and on commercially reasonable terms
or pursuant to a binding agreement in effect on the date hereof.

(e)

Interests in Nuclear Plants.  Acquire any nuclear plant or any interest therein
not held on the date hereof, other than so called “power entitlements” acquired
for use in the ordinary course of business.

(f)

Financing Agreements.  With respect to the Borrower only, permit any Principal
Subsidiary to enter into any agreement, contract, indenture or similar
obligation, or issue any security (all of the foregoing being referred to as
“Financing Agreements”), that is not in effect on the date hereof, or amend or
modify any existing Financing Agreement, if the effect of such Financing
Agreement (or amendment or modification thereof) is to impose any additional
restriction not in effect on the date hereof on the ability of such Principal
Subsidiary to pay dividends  to  the  Borrower;  provided, that  the  foregoing 
shall  not  restrict  the  right  of  any











53




Subsidiary of the Borrower created to hold generating or transmission assets, to
enter into any such Financing Agreement in connection with the incurrence of
Debt that is nonrecourse to the Borrower and is incurred to acquire, construct
or otherwise develop generating or transmission assets.

SECTION  7.03.

Financial Covenant.

  So long as any obligation hereunder shall remain unpaid or any Lender shall
have any Commitment hereunder, the Borrower shall, unless the Majority Lenders
shall otherwise consent in writing, maintain a ratio of Consolidated Debt to
Total Capitalization of no more than 0.65 to 1.00, as of the end of each Fiscal
Quarter.

SECTION  7.04.

Reporting Obligations.

  So long as any obligation hereunder shall remain unpaid or any Lender shall
have any Commitment hereunder, the Borrower shall, unless the Majority Lenders
shall otherwise consent in writing, furnish or cause to be furnished to the
Administrative Agent in sufficient copies for each Lender, the following:

(a)

as soon as possible and in any event within ten days after the occurrence of
each Event of Default or Unmatured Default continuing on the date of such
statement, a statement of the Chief Financial Officer, Treasurer or Assistant
Treasurer of the Borrower setting forth details of such Event of Default or
Unmatured Default and the action that the Borrower proposes to take with respect
thereto;

(b)

(1)

as soon as available, and in any event within fifty (50) days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
copy of the Borrower’s and each of its Principal Subsidiary’s Quarterly Reports
on Form 10-Q (if such Principal Subsidiary is required to file such report with
the U.S. Securities and Exchange Commission pursuant to Sections 13 or 15 of the
U.S. Securities Exchange Act of 1934, as amended) submitted to the Securities
and Exchange Commission with respect to such quarter, and, with respect to
Yankee and any other Principal Subsidiary that is not required to, or ceases to
be required to submit such report, consolidated balance sheets of Yankee and
such other Principal Subsidiary, as of the end of such Fiscal Quarter and
consolidated statements of income and retained earnings and of cash flows of
such Person for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, all in reasonable detail and duly
certified (subject to year-end audit adjustments) by the Chief Financial
Officer, Treasurer, Assistant Treasurer or Comptroller of the Borrower as having
been prepared in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the Financial Statements;
and

(ii)

concurrently with the delivery of the financial statements described in clause
(i) above, a certificate of the Chief Financial Officer, Treasurer, Assistant
Treasurer or Comptroller of the Borrower:

(A)

to the effect that such financial statements were prepared in accordance with
generally accepted accounting principles consistent with those applied in the
preparation of the Financial Statements,

(B)

stating that no Event of Default or Unmatured Default has occurred and
 is continuing or, if  an  Event of Default  or  Unmatured Default  has occurred
and is











54




continuing, describing the nature thereof and the action that the Borrower
proposes to take with respect thereto, and

(C)

demonstrating the Borrower’s compliance with the covenant set forth in Section
7.03, for and as of the end of such Fiscal Quarter, in each case such
demonstration to be in form satisfactory to the Administrative Agent and to set
forth in reasonable detail the computations used in determining such compliance;

(c)

(2)  as soon as available, and in any event within 105 days after the end of
each Fiscal Year of the Borrower, a copy of the Borrower’s and each of its
Principal Subsidiary’s Annual Reports on Form 10-K (if such Principal Subsidiary
is required to file such report with the U.S. Securities and Exchange Commission
pursuant to Sections 13 or 15 of the U.S. Securities Exchange Act of 1934, as
amended) submitted to the Securities and Exchange Commission with respect to
such Fiscal Year, and, with respect to Yankee and any other Principal Subsidiary
that is not required to, or ceases to be required to submit such report, a copy
of the annual audit report for such year for Yankee and such other Principal
Subsidiary, including therein consolidated balance sheets of such Person as of
the end of such Fiscal Year and consolidated statements of income and retained
earnings and of cash flows of such Person, for such Fiscal Year, all in
reasonable detail and certified by a nationally-recognized independent public
accountant; and

(ii)

concurrently with the delivery of the financial statements described in clause
(i) above, a certificate of the Chief Financial Officer, Treasurer, Assistant
Treasurer or Comptroller of the Borrower:

(A)

to the effect that such financial statements were prepared in accordance with
generally accepted accounting principles consistent with those applied in the
preparation of the Financial Statements, and

(B)

stating that no Event of Default or Unmatured Default has occurred and is
continuing, or if an Event of Default or Unmatured Default has occurred and is
continuing, describing the nature thereof and the action that the Borrower
proposes to take with respect thereto, and

(C)

demonstrating the Borrower’s compliance with the covenant set forth in
Section 7.03, for and as of the end of such Fiscal Year, in each case such
demonstration to be in form satisfactory to the Administrative Agent and to set
forth in reasonable detail the computations used in determining such compliance;

(d)

upon the reasonable request of the Administrative Agent, but not more than once
per Fiscal Quarter, copies of any or all filings or registrations with, or
notices or reports to, any regulatory authority by the Borrower or any Principal
Subsidiary;

(e)

as soon as possible and in any event (i) within 30 days after the Chief
Financial Officer, Treasurer or any Assistant Treasurer of the Borrower knows or
has reason to know that any ERISA Plan Termination Event described in clause (i)
of the definition of “ERISA Plan Termination Event” with respect to any ERISA
Plan or ERISA Multiemployer Plan has occurred and (ii) within 10 days after  the
Borrower  knows or has reason to know that  any  other  ERISA











55




Plan Termination Event with respect to any ERISA Plan or ERISA Multiemployer
Plan has occurred, a statement of the Chief Financial Officer, Treasurer or
Assistant Treasurer of the Borrower describing such ERISA Plan Termination Event
and the action, if any, which the Borrower proposes to take with respect
thereto;

(f)

promptly after receipt thereof by the Borrower or any of its ERISA Affiliates
from the PBGC, copies of each notice received by the Borrower or any such ERISA
Affiliate of the PBGC’s intention to terminate any ERISA Plan or ERISA
Multiemployer Plan or to have a trustee appointed to administer any ERISA Plan
or ERISA Multiemployer Plan;

(g)

promptly after receipt thereof by the Borrower or any of its ERISA Affiliates
from an ERISA Multiemployer Plan sponsor, a copy of each notice received by the
Borrower or any of its ERISA Affiliates concerning the imposition or amount of
withdrawal liability in an aggregate principal amount of at least $10,000,000
pursuant to Section 4202 of ERISA in respect of which the Borrower may be
liable;

(h)

promptly after the Borrower becomes aware of the commencement thereof, notice of
all actions, suits, proceedings or other events of the type described in
Section 6.01(g) (including, without limitation, any action or proceeding
relating to any environmental protection laws or regulations);

(i)

promptly after the filing thereof, copies of each prospectus (excluding any
prospectus contained in any Form S-8), Current Report on Form 8-K that the
Borrower or any Principal Subsidiary files with the Securities and Exchange
Commission or any successor governmental authority; and

(j)

promptly after requested, such other information respecting the financial
condition, operations, properties or prospects of the Borrower or its
Subsidiaries as the Administrative Agent, or the Majority Lenders or Fronting
Banks through the Administrative Agent, may from time to time reasonably request
in writing.

ARTICLE VIII
DEFAULTS

SECTION  8.01.

Events of Default.

  The following events shall each constitute an “Event of Default”:

(a)

The Borrower shall fail to pay any principal of any Advance or any Reimbursement
Obligation when due or shall fail to pay any interest on any Advance or fees or
other amounts payable under the Loan Documents within two days after the same
becomes due; or

(b)

Any representation or warranty made by the Borrower (or any of its officers or
agents) in any Loan Document, any certificate or other writing delivered
pursuant hereto or thereto shall prove to have been incorrect in any material
respect when made or deemed made; or











56




(c)

The Borrower shall fail to perform or observe any term or covenant on its part
to be performed or observed contained in the last sentence of Section 2.02(a),
Section 2.06, Section 4.02(c), Section 7.01(d), Section 7.02, Section 7.03 or
Section 7.04(a); or

(d)

The Borrower shall fail to perform or observe any other term or covenant on its
part to be performed or observed contained in any Loan Document and any such
failure shall remain unremedied for a period of 30 days after the earlier of
(i) written notice of such failure having been given to the Borrower by the
Administrative Agent or (ii) the Borrower having obtained actual knowledge of
such failure; or

(e)

The Borrower or any Principal Subsidiary shall fail to pay any of its Debt when
due (including any interest or premium thereon but excluding Outstanding Credits
and excluding other Debt aggregating in no event more than $50,000,000 in
principal amount at any one time) whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise, and such failure shall continue
after the applicable grace period, if any, specified in any agreement or
instrument relating to such Debt; or any other default under any agreement or
instrument relating to any such Debt, or any other event, shall occur and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such default or event is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or as a result of the Borrower’s or such
Principal Subsidiary’s exercise of a prepayment option) prior to the stated
maturity thereof; or

(f)

The Borrower or any Principal Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make an assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower or any Principal
Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of its debts under any law relating to bankruptcy,
insolvency, or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property and, in the case of
a proceeding instituted against the Borrower or any Principal Subsidiary, the
Borrower or such Principal Subsidiary shall consent thereto or such proceeding
shall remain undismissed or unstayed for a period of 90 days or any of the
actions sought in such proceeding (including without limitation the entry of an
order for relief against the Borrower or such Principal Subsidiary or the
appointment of a receiver, trustee, custodian or other similar official for the
Borrower or such Principal Subsidiary or any of its property) shall occur; or
the Borrower or any Principal Subsidiary shall take any corporate or other
action to authorize any of the actions set forth above in this subsection (f);
or

(g)

Any judgments or orders for the payment of money in excess of $50,000,000 (or
aggregating more than $50,000,000 at any one time) shall be rendered against the
Borrower or its properties or any Principal Subsidiary or its properties, and
either (A) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order and shall not have been stayed or (B) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or











57




(h)

Any material provision of any Loan Document shall at any time for any reason
cease to be valid and binding on the Borrower, or shall be determined to be
invalid or unenforceable by any court, governmental agency or authority having
jurisdiction over the Borrower, or the Borrower shall deny that it has any
further liability or obligation under any Loan Document; or

(i)

A Change of Control shall have occurred; or

(j)

The Borrower shall cease to own at least 85% of the outstanding common stock of
any Principal Subsidiary, free and clear of all Liens except for Liens permitted
by Section 7.02(a); or

(k)

Any legal restriction that is not in existence on the date hereof shall
materially adversely affect the ability of any Principal Subsidiary to pay
dividends or make other distributions to the Borrower.

SECTION  8.02.

Remedies Upon Events of Default.

  

Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall at the request, or may with the consent, of the
Lenders entitled to make such request, upon notice to the Borrower (i) declare
the obligation of each Lender to make Advances to the Borrower, and the
obligation of each Fronting Bank to issue Letters of Credit, to be terminated,
whereupon such obligations of the Lenders and the Fronting Banks shall forthwith
terminate, provided, that any such request or consent pursuant to this clause
(i) shall be made solely by Lenders having Percentages in the aggregate of in
excess of 50%, (ii) declare the Advances, all interest thereon and all other
amounts payable by the Borrower under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon such Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, and (iii) demand the Borrower to,
and forthwith upon such demand the Borrower will, deposit in the Cash Collateral
Account in same day funds an amount equal to the aggregate LC Outstandings on
such date, provided, that any demand pursuant to clause (ii) or clause (iii)
shall be made solely by the Lenders holding in excess of 50% of the aggregate
Outstanding Credits; provided, however, that if such Event of Default is an
Event of Default pursuant to Section 8.01(f), then (A) the obligation of each
Lender to make Advances to the Borrower, and the obligation of each Fronting
Bank to issue Letters of Credit, shall automatically be terminated, (B) the
Advances and all interest thereon and all other amounts payable by the Borrower
under this Agreement and the other Loan Documents shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower, and (C) the
Borrower shall automatically and without any demand by the Administrative Agent
deposit funds in the Cash Collateral Account in the manner and amount described
in clause (iii) above.











58




ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE FRONTING BANKS

SECTION  9.01.

Authorization and Action.

  Each Lender hereby appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  As to any
matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection thereof), the Administrative Agent shall
not be required to exercise any discretion or take any action, but  shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Majority Lenders,
and such instructions shall be binding upon all Lenders; provided, however, that
the Administrative Agent shall not be required to take any action that exposes
the Administrative Agent to personal liability or that is contrary to the Loan
Documents or applicable law.  The Administrative Agent agrees to deliver
promptly to each Lender notice of each notice given to it by the Borrower and
each Fronting Bank pursuant to the terms of this Agreement.

SECTION  9.02.

Administrative Agent’s Reliance, Etc.

  Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with any Loan Document, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, the Administrative Agent:  (i) may treat each Lender party hereto
as a “Lender” hereunder and for all purposes hereof until the Administrative
Agent receives and accepts an Assignment and Assumption entered into by such
Lender, as assignor, and an assignee, as provided in Section 10.07; (ii) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for the
Information Memorandum or any other statements, warranties or representations
made in or in connection with any Loan Document; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Loan Document on the part of the Borrower to be
performed or observed, or to inspect any property (including the books and
records) of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
hereto; and (vi) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION  9.03.

Union Bank, Barclays, Citibank, JPMorgan Chase and Affiliates.

  With respect to its Commitment and the Advances made by it, each of Union
Bank, Barclays, Citibank and JPMorgan Chase (and/or any other Lender then acting
as “Fronting Bank”) shall have the same rights and powers under the Loan
Documents as any other Lender and may exercise the same as though it were not
the Administrative Agent or a Fronting Bank, as the case may be, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Union
Bank, Barclays, Citibank and JPMorgan Chase (and/or any other Lender then acting
as






 





59




“Fronting Bank”) in its individual capacity.  Union Bank, Barclays, Citibank,
JPMorgan Chase (and/or any other Lender acting as “Fronting Bank”) and their
respective Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with, the
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if Union Bank were not
the Administrative Agent and none of Barclays, Citibank, JPMorgan Chase and
Union Bank (and/or any other Lender then acting as “Fronting Bank”) were a
Fronting Bank and without any duty to account therefor to the Lenders.

SECTION  9.04.

Lender Credit Decision.

  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Fronting Bank or any other Lender and based on the
Information Memorandum and the Financial Statements and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Fronting Bank or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

SECTION  9.05.

Indemnification.

  The Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower), ratably according to their respective Commitments
(or, if the Commitments have been terminated, ratably according to the
respective principal amounts of Outstanding Credits held by them (provided, that
if any Commitments or Outstanding Credits are held by the Borrower or any
Affiliate thereof, any ratable apportionment hereunder shall exclude their
respective Commitments hereunder or the principal amounts of Outstanding Credits
held by the Borrower or such Affiliate)), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in its
capacity as such in any way relating to or arising out of any Loan Document or
any action taken or omitted by the Administrative Agent in its capacity as such
under any Loan Document, provided that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for such Lender’s ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, the Loan Documents to the extent that the Administrative
Agent is entitled to reimbursement for such expenses pursuant to Section 10.04
but is not reimbursed for such expenses by the Borrower.

SECTION  9.06.

Successor Administrative Agent.

  The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower, with any such resignation to become
effective only upon the appointment of a successor Administrative Agent pursuant
to this Section.  Upon any such resignation, the Majority Lenders shall have the
right to appoint a successor Administrative Agent, which shall be a Lender or
another commercial bank or trust company reasonably acceptable to the Borrower
organized or licensed






 





60




under the laws of the United States, or of any State thereof.  If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be Lender or shall be another commercial bank
or trust company organized or licensed under the laws of the United States or of
any State thereof reasonably acceptable to the Borrower.  In addition to the
foregoing right of the Administrative Agent to resign, the Majority Lenders may
remove the Administrative Agent at any time, with or without cause, concurrently
with the appointment by the Majority Lenders of a successor Administrative
Agent.  Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
 After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article IX shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.

ARTICLE X
MISCELLANEOUS

SECTION 10.01

Amendments, Etc.

  No amendment or waiver of any provision of any Loan Document, nor consent to
any departure by the Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Majority Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Lenders, but subject
to Section 10.15, do any of the following: (a) waive, modify or eliminate any of
the conditions specified in Article V, (b) other than as contemplated by Section
2.04(b), increase the Commitment of any Lender hereunder or increase the
Commitments of the Lenders that may be maintained hereunder or subject the
Lenders to any additional obligations, (c) reduce the principal of, or interest
on, the Advances, any Applicable Margin or any fees or other amounts payable
hereunder (other than fees payable to the Administrative Agent pursuant to
Section 2.03(b)), (d) other than as contemplated by Section 2.05, postpone any
date fixed for any payment of principal of, or interest on, the Advances or any
fees or other amounts payable under the Loan Documents (other than fees payable
to the Administrative Agent pursuant to Section 2.03(b)), (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Outstanding Credits, or the number of Lenders that shall be required for the
Lenders or any of them to take any action under the Loan Documents, (f) amend
any Loan Document in a manner intended to prefer one or more Lenders over any
other Lenders, (g) waive the requirement set forth in Section 2.06 or 4.02(c)
that cash be held in respect of outstanding Letters of Credit, (h) amend this
Section or the definition of “Majority Lenders”, or (i) amend Section 10.15;
provided that (i) any waiver of, or consent to a departure from, the
requirements of Section 2.02(i) shall be effective if authorized in writing by
the Majority Lenders and each Fronting Bank; (ii) no amendment that would
increase the Fronting Commitment of any Fronting Bank shall be effective without
the consent of such Fronting Bank and (iii) no amendment, waiver or consent
shall, unless in writing and signed by











61




the Administrative Agent or each Fronting Bank, as the case may be, in addition
to the Lenders required above to take such action, affect the rights or duties
of the Administrative Agent or the Fronting Banks, as the case may be, under any
Loan Document; and provided further that this Agreement may be amended and
restated without the consent of any Lender or the Administrative Agent or any
Fronting Bank if, upon giving effect to such amendment and restatement, such
Lender or the Administrative Agent or such Fronting Bank, as the case may be,
shall no longer be a party to this Agreement (as so amended and restated) or
have any Commitment or other obligation hereunder and shall have been paid in
full all amounts payable hereunder to such Lender or the Administrative Agent or
such Fronting Bank, as the case may be.

SECTION  10.02

Notices, Etc.

  Except as otherwise expressly provided herein, all notices and other
communications provided for under the Loan Documents shall be in writing
(including facsimile communication) and mailed, sent by facsimile or hand
delivered:

(a)

if to the Borrower, to it at 56 Prospect Street, Hartford, CT 06103, Attention:
Assistant Treasurer - Finance, facsimile number: (860) 728-4585, confirm number:
(860) 728-4632, email: webersb@nu.com;

(b)

if to any Bank, at its Domestic Lending Office specified opposite its name on
Schedule I hereto;

(c)

if to any Lender other than a Bank, at its Domestic Lending Office specified in
the Assignment and Assumption pursuant to which it became a Lender;  

(d)

if to the Administrative Agent, at its address at 445 South Figueroa Street,
15th Floor, Los Angeles, California  90071, Attention: Kevin Zitar, Senior Vice
President, facsimile number: (213) 236-4096, confirm number: (213) 236-5503,
email: kevin.zitar@unionbank.com; and

(e)

if to (i) Barclays, as Fronting Bank, to it at 70 Hudson Street, 10th Floor,
Jersey City, NJ 07302, Attention:  Letter of Credit, email:
xraletterofcredit@barclayscapital.com, fax (212) 412-5011, (ii) Citibank, as
Fronting Bank, at 1615 Brett Road, Ops III, New Castle, DE 19720, Attention:
Charles Huester, email: charles.huester@citi.com, Phone: 302-323-3188, Fax:
212-994-0961 (ii) JPMorgan Chase, as Fronting Bank, to it at 10420 Highland
Manor Drive, Floor 4, Tampa, Florida 33610, Stby Letter of Credit Department,
Attention: James Alonzo, facsimile number: (813) 432-5161, and (iii) Union Bank,
as Fronting Bank, to it at 1980 Saturn Street, MC V02-905, Monterey Park, CA
91755 445 (Attention: Benedicto Cortes, Fax: 323-720-2773).

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.  All such notices and communications
shall, when mailed, sent by facsimile or hand delivered, be effective five days
after when deposited in the mails, or when sent by facsimile, or when delivered,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III, IV or IX shall not be effective until received by
the Administrative Agent.  With respect to any telephone notice given or
received by the











62




Administrative Agent pursuant to Section 3.03, the records of the Administrative
Agent shall be conclusive for all purposes.

SECTION  10.03

No Waiver of Remedies.

  No failure on the part of the Administrative Agent, any Fronting Bank or any
Lender to exercise, and no delay in exercising, any right under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION  10.04

Costs, Expenses and Indemnification.

(a)

The Borrower agrees to pay when due, in accordance with the terms hereof: (i)
all costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of the Loan Documents, the
administration of the Loan Documents, and any proposed modification, amendment,
or consent relating thereto (including, in each case, the reasonable fees and
expenses of counsel to the Administrative Agent); (ii) all customary and
reasonable charges, costs and expenses of each Fronting Bank in connection with
the issuance, transfer, modification or amendment of any Letter of Credit
(including, in each case, the reasonable fees and expenses of counsel to such
Fronting Bank); and (iii) all costs and expenses of the Administrative Agent,
each Fronting Bank and each Lender (including all fees and expenses of counsel)
in connection with the enforcement, whether through negotiations, legal
proceedings or otherwise, of the Loan Documents.

(b)

The Borrower hereby agrees to indemnify and hold each Person identified on the
cover page of this Agreement as a “Joint Lead Arranger”, the “Syndication Agent”
and a “Documentation Agent”, and the Administrative Agent, each Fronting Bank
and each Lender, and its officers, directors, employees, professional advisors
and affiliates (each, an “Indemnified Person”) harmless from and against any and
all claims, damages, losses, liabilities, costs or expenses (including
settlement costs and reasonable attorney’s fees and expenses, whether or not
such Indemnified Person is named as a party to any proceeding or investigation
or is otherwise subjected to judicial or legal process arising from any such
proceeding or investigation and whether or not such proceeding or investigation
is brought by the Borrower or any of its Affiliates or any of their respective
directors, securityholders or creditors, an Indemnified Person or any other
Person) that any of them may incur or that may be claimed against any of them by
any person or entity (except to the extent such claims, damages, losses,
liabilities, costs or expenses arise from the gross negligence or willful
misconduct of the Indemnified Person):

(i)

by reason of or in connection with the execution, delivery or performance of
 the Loan Documents or any transaction contemplated thereby, or the use by the
Borrower of the proceeds of any Advance, or the issuance of, or the use by the
Borrower of, or the use by any Beneficiary of the proceeds of, any Letter of
Credit;

(ii)

in connection with or resulting from the utilization, storage, disposal,
treatment, generation, transportation, release or ownership of any Hazardous
Substance (A) at, upon or under any property of the Borrower or any of its
Affiliates or (B) by or on behalf of the Borrower or any of its Affiliates at
any time and in any place; or











63




(iii)

in connection with any documentary taxes, assessments or charges made by any
governmental authority by reason of the execution and delivery of the Loan
Documents.

(c)

The Borrower’s obligations under this Section shall survive the assignment by
any Lender pursuant to Section 10.07 and shall survive as well the repayment of
all amounts owing to the Lenders and the Fronting Banks under the Loan Documents
and the termination of the Commitments.  If and to the extent that the
obligations of the Borrower under this Section are unenforceable for any reason,
the Borrower agrees to make the maximum contribution to the payment and
satisfaction thereof which is permissible under applicable law.

(d)

The Borrower’s obligations under this Section are in addition to and shall not
be deemed to supersede its indemnification and similar obligations set forth in
that certain Commitment Letter, dated August 23, 2010, among the Borrower, Union
Bank, JPMorgan Chase, J.P. Morgan Securities, Inc., Citigroup Global Markets
Inc. and Barclays.

SECTION  10.05

Right of Set-off.

(a)

Upon (i) the occurrence and during the continuance of any Event of Default, and
(ii) the making of the request or the granting of the consent specified by
Section 8.02 to authorize the Administrative Agent to declare the Advances due
and payable pursuant to the provisions of Section 8.02, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under the Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured.  Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender may have.

(b)

The Borrower agrees that it shall have no right of off-set, deduction or
counterclaim in respect of its obligations under the Loan Documents, and that
the obligations of the Lenders hereunder are several and not joint.  Nothing
contained herein shall constitute a relinquishment or waiver of the Borrower’s
rights to any independent claim that the Borrower may have against the
Administrative Agent, any Fronting Bank or any Lender, but no Lender shall be
liable for the conduct of the Administrative Agent, any Fronting Bank or any
other Lender, and neither the Administrative Agent nor any Fronting Bank shall
be liable for the conduct of the other or any Lender.

SECTION  10.06

Effectiveness.

  This Agreement shall become effective when it shall have been executed by the
Borrower, the Administrative Agent and each Fronting Bank and when the
Administrative Agent shall have been notified by each Bank that such Bank has
executed it.  No Person designated as a “Joint Lead Arranger”, the
“Documentation Agent” or the “Syndication Agent” on the cover page of this
Agreement shall have any duties under this Agreement.











64




SECTION  10.07

Assignments and Participation.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) below, (ii) by way of participation in accordance with the
provisions of subsection (d) below or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) below (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) below and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)

Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the Loan Documents (including all or
a portion of its Commitment and the Advances at the time owing to it); provided
that (i) such Lender provides notice thereof to the Borrower at least 10
Business Days prior to such assignment (but the failure to provide such notice
shall not affect the validity of such assignment), (ii) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Advances at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), (iii) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Advance or the
Commitment assigned, (iv) any assignment of a Commitment must be approved by the
Administrative Agent (unless the Person that is the proposed assignee is itself
a Lender with a Commitment) and each Fronting Bank, in each case, whether or not
the proposed assignee would otherwise qualify as an Eligible Assignee and (v)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500.  Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) below, from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of a Assignment and Assumption covering all of the assigning Lender’s
rights and











65




obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 4.03 and 4.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) below.

(c)

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its addresses referred to in Section 10.02 a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d)

Any Lender may at any time, without the consent of the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Advances owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Section 10.01(a)-(g) that affects
such Participant.  Subject to subsection (e) below, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 4.03 and 4.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) above.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.05 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.04 as though it were a Lender.

(e)

A Participant shall not be entitled to receive any greater payment under
Sections 4.03 and 4.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with each Borrower’s prior
written consent.  A Participant that is not incorporated under the laws of the
United States of America or any state thereof shall not be entitled to the
benefits of Section 4.05 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.05(e) as though it were a Lender.  











66




(f)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(g)

If (i) any Lender shall have delivered a notice to the Administrative Agent
described in Section 4.03(a), (b), (c) or (f), (ii) any Lender shall have become
a Defaulting Lender or (iii) a Bankruptcy Event shall have occurred with respect
to the Parent of a Lender, the Borrower may demand that such Lender assign, in
accordance with Section 10.07, to one or more assignees (with the consent of
such assignee(s)) designated by either the Borrower or the Administrative Agent
(and reasonably acceptable to the other), all (but not less than all) of such
Lender’s Commitment, Advances, participation and other rights and obligations
under the Loan Documents; provided that any such demand by the Borrower during
the continuance of an Event of Default or an Unmatured Default shall be
ineffective without the consent of the Majority Lenders.  If, within 30 days
following any such demand by the Borrower, such Lender shall fail to tender such
assignment on terms reasonably satisfactory to such Lender or the Borrower and
the Administrative Agent shall have failed to designate any such assignee, then
such demand by the Borrower shall become ineffective, it being understood for
purposes of this provision that such assignment shall be conclusively deemed to
be on terms reasonably satisfactory to such Lender, and such Lender shall be
compelled to tender such assignment forthwith, if (i) such assignee (A) shall
agree to such assignment in substantially the form of the Assignment and
Assumption and (B) shall tender payment to such Lender in an amount equal to the
full outstanding dollar amount accrued in favor of such Lender hereunder (as
computed in accordance with the records of the Administrative Agent) and (ii) in
the event the Borrower demanded such assignment, the Borrower shall tender
payment to the Administrative Agent of the processing and recording fee
specified in Section 10.07(b) for such assignment.

SECTION  10.08

Confidentiality.

  In connection with the negotiation and administration of the Loan Documents,
the Borrower has furnished or caused to have furnished and will from time to
time furnish or cause to be furnished to the Administrative Agent, each Fronting
Bank and the Lenders (each, a “Recipient”) written information that when
delivered to the Recipient will be deemed to be confidential (such information,
other than any such information that (i) was publicly available, or otherwise
known to the Recipient, at the time of disclosure, (ii) subsequently becomes
publicly available other than through any act or omission by the Recipient or
(iii) otherwise subsequently becomes known to the Recipient other than through a
Person whom the Recipient knows to be acting in violation of his or its
obligations to the Borrower, being hereinafter referred to as “Confidential
Information”).  The Recipient will not knowingly disclose any such Confidential
Information to any third party (other than to those Persons who have a
confidential relationship with the Recipient), and will take all reasonable
steps to restrict access to such information in a manner designed to maintain
the confidential nature of such information, in each case until such time as the
same ceases to be Confidential Information or as the Borrower may otherwise
instruct.  It is understood, however, that the foregoing will not restrict the
Recipient’s ability to freely exchange such Confidential Information with
prospective participants in or assignees of the Recipient’s position herein, but
the Recipient’s ability to so exchange Confidential Information shall be
conditioned upon any such prospective participant’s entering into an
understanding as to confidentiality similar to this











67




provision.  It is further understood that the foregoing will not prohibit the
disclosure of any or all Confidential Information if and to the extent that such
disclosure may be required (i) by a regulatory agency or otherwise in connection
with an examination of the Recipient’s records by appropriate authorities,
(ii) pursuant to court order, subpoena or other legal process or
(iii) otherwise, as required by law; in the event of any required disclosure
under clause (ii) or (iii), above, the Recipient agrees to use reasonable
efforts to inform the Borrower as promptly as practicable unless the Lender is
prohibited from doing so by court order, subpoena or other legal process.

Notwithstanding the foregoing, each party hereto (and each officer, director,
employee, representative, agent and advisor of each party hereto) may disclose
to any and all persons, without limitation of any kind, the “tax treatment” and
“tax structure” (in each case within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated by the Loan Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such person relating to such “tax treatment” and “tax structure”.
 The foregoing is intended to comply with the presumption set forth in Treasury
Regulation Section 1.6011-4(b)(3)(iii) and should be interpreted in a manner
consistent with such regulation.

SECTION  10.09

Electronic Communications.

(a)

The Borrower hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to Section 7.04 (collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to each of
efrain.soto@unionbank.com, cld.sf@uboc.com and margaret.elower@uboc.com, or
faxing the Communications to each of 213-236-4096 and 323-720-2780.  In
addition, the Borrower agrees to continue to provide the Communications to the
Administrative Agent in the manner otherwise specified in this Agreement, but
only to the extent requested by the Administrative Agent.

(b)

The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”).  The Borrower acknowledges that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.

(c)

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS,




 






68




EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”)
HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF THE COMMUNICATIONS THROUGH THE PLATFORM, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d)

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

(e)

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION  10.10

Waiver of Jury Trial.

  The Borrower, the Administrative Agent, each Fronting Bank and each of the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to the Loan Documents, or
any other instrument or document delivered hereunder or thereunder.

SECTION  10.11

Governing Law.

  The Loan Documents shall be governed by, and construed in accordance with, the
laws of the State of New York.  The Borrower, each of the Lenders, each Fronting
Bank and the Administrative Agent: (i) irrevocably submits to the jurisdiction
of any New York State Court or Federal court sitting in New York City in any
action arising out of or relating to the Loan Documents, (ii) agrees that all
claims in such action may be decided in such court, (iii) waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum and
(iv) consents to the service of process by mail.  A final judgment in any such
action shall be conclusive and may be enforced in other jurisdictions. Nothing
herein shall affect the right of any party to serve legal process in any manner
permitted by law or affect its right to bring any action in any other court.

SECTION  10.12

Relation of the Parties; No Beneficiary or Fiduciary Relationships.

  No term, provision or requirement, whether express or implied, of any Loan
Document, or actions taken or to be taken by any party thereunder, shall be
construed to create a partnership, association, or joint venture between such
parties or any of them.  No term or provision of any Loan Document shall be
construed to confer a benefit upon, or grant a right or privilege to, any






 





69




Person other than the parties hereto.  The Borrower agrees that the Credit
Parties do not have any fiduciary, advisory or agency relationship with the
Borrower and are not advising the Borrower as to any legal, accounting,
regulatory or tax matters as a result of the transactions contemplated by this
Agreement, and the Borrower waives, to the fullest extent permitted by law, any
claims the Borrower may have against the Credit Parties for breach of fiduciary
duty or alleged breach of fiduciary duty and agree that the Credit Parties will
have no liability (whether direct or indirect) to the Borrower in respect of
such a fiduciary duty claim or to any Person asserting a fiduciary duty claim on
the Borrower’s behalf, including the Borrower’s equity holders, employees or
creditors.

SECTION  10.13

Execution in Counterparts.

  This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

SECTION  10.14

Limitation of Liability.

  No shareholder or trustee of NU shall be held to any liability whatever for
the payment of any sum of money or for damages or otherwise under any Loan
Document, and such Loan Documents shall not be enforceable against any such
trustee in their or his or her individual capacities or capacity and such Loan
Documents shall be enforceable against the trustees of NU only as such, and
every person, firm, association, trust or corporation having any claim or demand
arising under such Loan Documents and relating to NU, its shareholders or
trustees shall look solely to the trust estate of NU for the payment or
satisfaction thereof.

SECTION  10.15

Defaulting Lenders.

  Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i)

Facility Fees shall cease to accrue pursuant to Section 2.03(a) during such
period on the Available Commitment of such Defaulting Lender and the Borrower
shall not be required to pay such fees to the Administrative Agent for the
account of such Defaulting Lender;

(ii)

the Commitment and Outstanding Credits of such Defaulting Lender shall not be
included in determining whether the Majority Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.01); provided, that this clause (ii) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification pursuant to clauses (a) through (h) of Section 10.01;

(iii)

if any LC Outstandings exist at the time such Lender becomes a Defaulting
Lender, then:

(A)

all or any part of the LC Commitment of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Outstanding Credits plus such Defaulting Lender’s LC Commitment does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) the sum of each
non-Defaulting Lender’s











70




Outstanding Credits plus the portion of such Defaulting Lender’s LC Commitment
allocated to such non-Defaulting Lender does not exceed such non-Defaulting
Lender’s Commitment;

(B)

if and for so long as the reallocation described in clause (A) above cannot, or
can only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent deliver, and thereafter maintain,
cash collateral for the benefit of the Fronting Banks only to secure the
Borrower’s Reimbursement Obligations corresponding to such Defaulting Lender’s
LC Commitment (after giving effect to any partial reallocation pursuant to
clause (A) above) in accordance with the procedures set forth in Section 2.06
for so long as such LC Outstandings are outstanding.  Upon the payment in full
of all amounts due hereunder in respect of the LC Outstandings collateralized
pursuant to this Section 10.15(iii)(B) and the expiration or termination of such
collateralized Letters of Credit, and if no Unmatured Default or Event of
Default shall have occurred and be continuing, the Administrative Agent shall
pay to the Borrower amounts remaining in the Cash Collateral Account with
respect to such Letters of Credit;

(C)

if the Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Commitment pursuant to clause (B) above, the Borrower shall not be required to
pay any fees to the Administrative Agent for the account of such Defaulting
Lender pursuant to Section 2.03(c) with respect to such Defaulting Lender’s LC
Outstandings during the period such Defaulting Lender’s LC Commitment is cash
collateralized;

(D)

if the LC Commitments of the non-Defaulting Lenders are adjusted pursuant to
clause (A) above, then the fees payable to the Lenders pursuant to Section
2.03(c) shall be adjusted in accordance with such non-Defaulting Lenders’
Percentages;

(E)

if all or any portion of such Defaulting Lender’s LC Commitment is neither
reallocated nor cash collateralized pursuant to clause (A) or (B) above, then,
without prejudice to any rights or remedies of any Fronting Bank or any other
Lender hereunder, the fees payable to the Administrative Agent for the account
of such Defaulting Lender under Section 2.03(c) with respect to such Defaulting
Lender’s LC Commitment shall be payable to the Administrative Agent, for the
account of the applicable Fronting Banks, until and to the extent that such LC
Commitment is reallocated and/or cash collateralized; and

(F)

so long as such Lender is a Defaulting Lender, no Fronting Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s LC Commitment
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with clause (B)
above and participating interests in any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with clause (A) above (and such Defaulting Lender shall not participate
therein).











71




If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
any Fronting Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, no Fronting Bank shall be required to issue,
amend or increase any Letter of Credit unless each Fronting Bank shall have
entered into arrangements with the Borrower or such Lender, satisfactory to each
Fronting Bank, to defease any risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower and each
Fronting Bank agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC
Commitment of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s LC Commitment, and on such date such Lender shall purchase at par such
of the Advances of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Advances in accordance
with its Percentage.  

Nothing in this Section 10.15 shall constitute a waiver or release of any claim
of any party hereunder with respect to any failure to perform hereunder by any
Defaulting Lender.

SECTION  10.16

USA Patriot Act.

Each of the Lenders and the Fronting Banks hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law as of October 26, 2001)) (as amended, restated, modified or
otherwise supplemented from time to time, the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or Fronting Bank, as the case may be, to identify the Borrower
in accordance with the Act.

SECTION  10.17

Waiver of Notice of Termination of Existing Credit Agreement.

Each of the Lenders party hereto that is party to the Existing Credit Agreement,
in its capacity as a “Lender” under the Existing Credit Agreement, hereby waives
as of the date hereof the notice requirement under Section 2.04(a) of the
Existing Credit Agreement for three Business Days prior notification of
termination of the commitments thereunder.   

[SIGNATURE PAGES TO FOLLOW]














S-1




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




NORTHEAST UTILITIES










By /S/ RANDY A. SHOOP

Name:  Randy A. Shoop

Title:    Vice President and Treasurer














Signature Page to NU Credit Agreement







S-2







UNION BANK, N.A., as Administrative Agent, as a Fronting Bank and as a Bank










By /S/ JEFFREY P. FASENMAIER

Name:  Jeffrey P. Fesenmaier

Title:    Vice President








Signature Page to NU Credit Agreement







S-3







BARCLAYS BANK PLC, as a Fronting Bank and as a Bank










By /S/ ALICIA BERYS

Name:  Alicia Berys

Title:    Assistant Vice President








Signature Page to NU Credit Agreement







S-4







CITIBANK, N.A., as a Fronting Bank and as a Bank










By /S/ MAUREEN P. MARONEY

Name:  Maureen P. Maroney

Title:    Authorized Signatory








Signature Page to NU Credit Agreement







S-5







JPMORGAN CHASE BANK, N.A., as a Fronting Bank and as a Bank










By /S/ JUAN J. JAVELLANA

Name:  Juan J. Javellana

Title:    Vice President








Signature Page to NU Credit Agreement







S-6







BANK OF AMERICA, N.A., as a Bank










By /S/ JACOB DOWDEN

Name:  Jacob Dowden

Title:    Senior Vice President





Signature Page to NU Credit Agreement







S-7







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank










By /S/ KEITH LUETTEL

Name:  Keith Luettel

Title:    Vice President








Signature Page to NU Credit Agreement







S-8







THE BANK OF NEW YORK MELLON, as a Bank










By /S/ JOHN N. WATT

Name:  John N. Watt

Title:    Vice President








Signature Page to NU Credit Agreement







S-9







MORGAN STANLEY BANK, N.A., as a Bank










By /S/ SHERRESE CLARKE

Name:  Sherrese Clarke

Title:    Authorized Signatory








Signature Page to NU Credit Agreement







S-10







GOLDMAN SACHS BANK USA, as a Bank










By /S/ MARK WALTON

Name:  Mark Walton

Title:    Authorized Signatory








Signature Page to NU Credit Agreement







S-11







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank










By /S/ SHAHEEN MALIK

Name:  Shaheen Malik

Title:     Vice President










By /S/ RAHUL PARMAR

Name:  Rahul Parmar

Title:    Associate





Signature Page to NU Credit Agreement







S-12







UBS LOAN FINANCE LLC, as a Bank










By /S/ IRJA R. OTSA

Name:  Irja R. Otsa

Title:    Associate Director







By /S/ MARY E. EVANS

Name:  Irja R. Otsa

Title:    Associate Director








Signature Page to NU Credit Agreement







S-13







TD BANK, N.A., as a Bank










By /S/ ROBYN ZELLER

Name:  Robyn Zeller

Title:     Senior Vice President




 





Signature Page to NU Credit Agreement













SCHEDULE I




APPLICABLE LENDING OFFICES AND COMMITMENTS







Name of Bank

Domestic Lending Office

Eurodollar Lending Office

Commitment

(in US$)

 

 

 

 

Union Bank, N.A.

445 South Figueroa Street

15th Floor

Los Angeles, CA 90071

445 South Figueroa Street

15th Floor

Los Angeles, CA 90071

$48,611,111.11

 

 

 

 

Barclays Bank PLC

745 Seventh Avenue
26th Floor
New York, NY 10019

745 Seventh Avenue
26th Floor
New York, NY 10019

$48,611,111.11

 

 

 

 

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

388 Greenwich Street

New York, NY 10013

$48,611,111.11

 

 

 

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd

Newark, DE 19713-2107

500 Stanton Christiana Rd

Newark, DE 19713-2107

$48,611,111.11

 

 

 

 

Bank of America, N.A.

100 North Tryon Street

Charlotte, NC 28255

100 North Tryon Street

Charlotte, NC 28255

$44,444,444.45

 

 

 

 

Wells Fargo Bank, National Association

90 S. 7th Street

MAC: N9305-077

Minneapolis, MN  55402

90 S. 7th Street

MAC: N9305-077

Minneapolis, MN  55402

$44,444,444.45

 

 

 

 

The Bank of New York Mellon

Rm 1900

1 Wall St.

New York, NY 10286

Rm 1900

1 Wall St.

New York, NY 10286

$36,111,111.11

 

 

 

 

Morgan Stanley Bank, N.A.

One Utah Center. 201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

One Utah Center. 201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

$36,111,111.11

 

 

 

 

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

200 West Street

New York, NY 10282

$36,111,111.11

 

 

 

 

Credit Suisse AG

Eleven Madison Avenue

New York, NY 10010

Eleven Madison Avenue

New York, NY 10010

$36,111,111.11

 

 

 

 

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

Attne: Ray Ciraco

Phone: 203-719-3571

Fax: 203-719-3888

Email: ray.ciraco@ubs.com

677 Washington Boulevard

Stamford, CT 06901

Attne: Ray Ciraco

Phone: 203-719-3571

Fax: 203-719-3888

Email: ray.ciraco@ubs.com

$36,111,111.11

 

 

 

 

TD Bank, N.A.

200 State Street, 10th Floor

Boston,  MA  02109

200 State Street, 10th Floor

Boston,  MA  02109

$36,111,111.11

 

 

 

 




















SCHEDULE II




PENDING ACTIONS




None

















Exhibit 1.01A

Form of Note




NOTE




New York, New York

[Date]




$[_______________]




FOR VALUE RECEIVED, the undersigned, NORTHEAST UTILITIES, an unincorporated
voluntary business association organized under the laws of the Commonwealth of
Massachusetts (the “Borrower”), hereby promises to pay to the order of
[__________] (the “Lender”), on the Termination Date (as defined in the Credit
Agreement referred to below) applicable to the Lender, the lesser of the
principal sum of [_____________]DOLLARS ($[_________]) and the aggregate unpaid
principal amount of all Advances made by the Lender to the Borrower pursuant to
the Credit Agreement referred to below, in lawful money of the United States of
America in immediately available funds, and to pay interest on such principal
amount from time to time outstanding, in like funds, at a rate or rates per
annum and payable with respect to such periods and on such dates as determined
pursuant to the Credit Agreement.  The due date for any Advance made pursuant to
this Note shall be as set forth on the Notice of Borrowing pertaining to such
Advance but in no event later than the Termination Date.




The Borrower promises to pay interest, on demand, on any overdue principal and
overdue interest from their due dates at a rate or rates determined as set forth
in the Credit Agreement.




The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.




All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that any failure of the holder hereof to make such a notation
or any error in such notation shall not in any manner affect the obligation of
the Borrower to make payments of principal and interest in accordance with the
terms of this Note and the Credit Agreement.




This Note is one of the Notes referred to in the Credit Agreement, dated as of
September 24, 2010 (as amended, supplemented or modified, the “Credit
Agreement”), among the Borrower, the Lenders party thereto, Union Bank, N.A., as
Administrative Agent, and Barclays Bank PLC, Citibank, N.A., JPMorgan Chase
Bank, N.A. and Union Bank, N.A., each as Fronting Bank, and is subject to the
terms and conditions contained in the Credit Agreement and is entitled to the
benefits thereof.  The Credit Agreement, among other things, contains

















provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
thereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.  This Note shall
be construed in accordance with and governed by the laws of the State of New
York and any applicable laws of the United States of America.




No shareholder or trustee of the Borrower shall be held to any liability
whatever for the payment of any sum of money or for damages or otherwise under
this Note, and this Note shall not be enforceable against any such trustee in
their or his or her individual capacities or capacity; this Note shall be
enforceable against the trustees of the Borrower only as such, and every,
person, firm, association, trust or corporation having any claim or demand
arising under this Note relating to the Borrower, its shareholders or trustees
shall look solely to the trust estate of the Borrower for payment or
satisfaction thereof.




NORTHEAST UTILITIES










By________________________________

    Name:

    Title:








1.01A-2













GRID NOTE SCHEDULE




____________________________________________________________________________________________________________







DATE OF    AMOUNT OF   INTEREST   INTEREST   NUMBER     INTEREST     DATE 
AMOUNT     NOTED

ADVANCE   PRINCIPAL       RATE          PERIOD      OF DAYS        
DUE            PAID      PAID             BY  





              

 



     

  



        

 




____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

 

 

 

1.01A-3


 







Exhibit 2.02

Form of Letter of Credit Request




LETTER OF CREDIT REQUEST







[Date]




[JPMorgan Chase Bank, N.A., as

Fronting Bank

10420 Highland Manor Drive, Floor 4

Tampa, Florida 33610

Stby Letter of Credit Department

Attention: James Alonzo

Fax: (813) 432-5161]




[Barclays Bank, PLC, as Fronting Bank

70 Hudson Street, 10th Floor

Jersey City, NJ 07302

Attention:  Letter of Credit

email:xraletterofcredit@barclayscapital.com

Fax (212) 412-5011]




[Union Bank, N.A., as Fronting Bank

1980 Saturn Street

MC V02-905

Monterey Park, CA 91755 445

Attention: Benedicto Cortes]




[Citibank, N.A., as Fronting Bank

1615 Brett Road, Ops III

New Castle, DE 19720,

Attention: Charles Huester

email: charles.huester@citi.com

Phone: 302-323-3188

Fax: 212-994-0961]




Union Bank, N.A., as Administrative Agent

445 South Figueroa Street

Los Angeles, California 90071

Attention: Kevin Zitar, Senior Vice President

Fax: (213)236-4096

Confirm: (213) 236-5503

Email: Kevin.zitar@unionbank.com


























Ladies and Gentlemen:




The undersigned, a responsible officer of Northeast Utilities (the “Borrower”),
refers to that certain Credit Agreement, dated as of September 24, 2010 (as
amended, supplemented and modified, the “Credit Agreement”), among the Borrower,
the Banks party thereto, Union Bank, N.A., as administrative agent, and Barclays
Bank PLC, Citibank, N.A., JPMorgan Chase Bank, N.A. and Union Bank, N.A., each
as a Fronting Bank.  Capitalized terms used herein, and not otherwise defined
herein, shall have their respective defined meanings as set forth in the Credit
Agreement.




Pursuant to Section 2.02(d) of the Credit Agreement, the Borrower irrevocably
requests that the Fronting Bank issue a Letter of Credit on the following terms:




1.

Date of Issuance:1




2.

Expiration Date:2




3.

Stated Amount:




4.

Beneficiary:




5.

Account Party:




and the terms set forth in the attached application for said Letter of Credit.




The Borrower hereby further certifies that (i) as of the date hereof, (ii) as of
the Date of Issuance, and (iii) after the issuance of the Letter of Credit
requested hereby:




(A)

the representations and warranties of the Borrower contained in Section 6.01
(other than subsection (g) and the last sentence of subsection (f)) of the
Credit Agreement are correct in all material respects as though made on and as
of such dates;




(B)

no Event of Default or Unmatured Default has occurred and is continuing on or as
of such dates;




(C)

the issuance of such Letter of Credit, when aggregated with all other
Outstanding Credits, will not cause the aggregate amount of Outstanding Credits
to exceed the Total Commitment; and











1 At least three Business Days after the date of the Letter of Credit Request.




2 Not later than 364 days after the Date of Issuance


2.02-2













 

(D)

the Stated Amount of such Letter of Credit, when aggregated with (1) the Stated
Amount of each other Letter of Credit that is outstanding or with respect to
which a Letter of Credit Request has been received and (2) the amount of all
Reimbursement Obligations then outstanding, will not cause the L/C Commitment
Amount to be exceeded.




If notice of the request for the above referenced Letter of Credit has been
given by the Borrower previously by telephone, then this notice shall be
considered a written confirmation of such telephone notice as required by
Section 2.02(c) of the Credit Agreement.







NORTHEAST UTILITIES










By___________________________

     Name:

      Title:








2.02-3













Exhibit 3.01

Form of Notice of Borrowing




NOTICE OF BORROWING




[Date]3







Union Bank, N.A., as Administrative Agent for the Lenders party to the Credit
Agreement referred to below

445 South Figueroa Street

15th Floor

Los Angeles, California  90071

Attention: Kevin Zitar, Senior Vice President







Ladies and Gentlemen:




The undersigned, Northeast Utilities (the “Borrower”), refers to the Credit
Agreement, dated as of September 24, 2010 (as amended, supplemented or modified,
the “Credit Agreement”), among the Borrower, the Banks party thereto, Union
Bank, N.A., as administrative agent, and Barclays Bank PLC, Citibank, N.A.,
JPMorgan Chase Bank, N.A. and Union Bank, N.A., each as a Fronting Bank.
 Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The undersigned hereby
gives you notice pursuant to Section 3.01 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:




(A)

Date of proposed Borrowing4                   _________________

 



(B)       Principal Amount                                    
_________________                                              of Borrowing5

 

 

(C)

Type of Advance6                                    _________________

 




(D)

Initial Interest Period                   
            _________________                   








3Must be a Business Day.  The Notice of Borrowing must be received by the
Administrative Agent (i) in the case of a proposed Borrowing to consist of
Eurodollar Rate Advances, by hand or facsimile not later than 11:00 a.m. (New
York City time), three Business Days prior to a proposed Borrowing and (ii) in
the case of a proposed Borrowing to consist of Base Rate Advances, by hand or
facsimile not later than 11:00 a.m. (New York City time), on the day of a
proposed Borrowing.




4Must be a Business Day.




5Not less than $5,000,000 and in integral multiples of $1,000,000.




6Eurodollar Rate Advance or Base Rate Advance.










(E)

Aggregate amount of Outstanding Credits

after giving effect to requested Borrowing,

which shall be calculated as follows:                             
_______________

 




(i)

aggregate amount of all Advances

outstanding after giving effect to requested

Borrowing:                                                         
 ______________

 




(ii)

aggregated Stated Amount of all issued but

undrawn Letters of Credit outstanding:                _______________




(iii)

aggregate amount of outstanding

Reimbursement Obligations (exclusive of

Reimbursement Obligations which are to be

repaid with proceeds of Advance

requested in this Notice of Borrowing):                _______________

 






            (iv) total of (i), (ii) and
(iii):                                               _______________




(F)

Date7 beyond which the Borrowing hereby

requested may no longer be outstanding8:                        
_______________ 

 




Upon acceptance of any or all of the Advances requested in this Notice of
Borrowing, the undersigned shall be deemed to have represented and warranted
that the conditions precedent to each Advance applicable to it specified in
Section 5.02(a) of the Credit Agreement have been satisfied.




Very truly yours,




NORTHEAST UTILITIES




By________________________________

    Name:

    Title:








7 In no event later than the Termination Date.

8 (F) may be selected at the option of the Borrower; if no election is made,
such date shall be earlier of (i) the Termination Date and (ii) the date 364
days from the date of the proposed Borrowing.

 


3.01-2
















Exhibit 5.01A

Form of Opinion of Jeffrey C. Miller,

Assistant General Counsel of NUSCO







September 24, 2010




Union Bank, N.A.,


as Administrative Agent
445 South Figueroa Street
Los Angeles, California 90071

Each Fronting Bank and Lender from time to time
party to the captioned Credit Agreement

 

Re:

Credit Agreement, dated as of September 24, 2010, among Northeast Utilities, the
lenders  party thereto, Union Bank, N.A., as Administrative Agent, and Barclays
Bank PLC, Citibank, N.A., JPMorgan Chase Bank, N.A. and Union Bank, N.A., each
as a Fronting Bank

Ladies and Gentlemen:

I am Assistant General Counsel of Northeast Utilities Service Company (“NUSCO”),
a service company affiliate of Northeast Utilities (“NU”).  I am rendering this
opinion to you in connection with the transactions contemplated by the Credit
Agreement, dated as of September 24, 2010 (the “Credit Agreement”), among NU,
the Banks from time to time party thereto, Union Bank, N.A., as Administrative
Agent, and Barclays Bank PLC, Citibank, N.A., JPMorgan Chase Bank, N.A. and
Union Bank, N.A., each as a Fronting Bank.  Capitalized terms used herein and
not otherwise defined are used as defined in the Credit Agreement.

In connection with this opinion, I or attorneys working under my supervision
have examined:

(1)        The Credit Agreement        

.

(2)

The form of promissory notes to be issued by NU pursuant to the terms of the
Credit Agreement to any of the Lenders who request such notes (the “Notes”).

(3)

The Declaration of Trust of NU and all amendments thereto (the “Declaration of
Trust”), as in effect on the date hereof.

(4)

The other documents furnished by NU on the Closing Date pursuant to Section
5.01(a) of the Credit Agreement.




















(4)

A certificate of the Secretary of the Commonwealth of Massachusetts dated
September 10, 2010, attesting to the authority of NU to transact business in the
Commonwealth of Massachusetts.

In addition, I or attorneys working under my supervision have examined
originals, or copies certified to my satisfaction, of such other corporate (or
analogous) records of NU, certificates of public officials and of officers of
NU, and agreements, instruments, and other documents, as I have deemed necessary
as a basis for the opinions expressed below.  In my examination of such
agreements, instruments, and documents, I have assumed the genuineness of all
signatures (other than those of NU), the authenticity of all agreements,
instruments, and documents submitted to me as originals, and the conformity to
original agreements, instruments, and documents of all agreements, instruments,
and documents submitted to me as certified, conformed, or photostatic copies and
the authenticity of the originals of such copies.  As to questions of fact
material to such opinions, I have assumed without verification and relied upon
the accuracy of the representations as to factual matters set forth in the
Credit Agreement and in certificates of NU or its officers or of public
officials.  Nothing has come to my attention, however, calling into question the
accuracy of such representations.

The opinions set forth below are subject to the qualification that no opinion is
expressed with respect to laws other than those of (i) the United States of
America, (ii) the Commonwealth of Massachusetts and (iii) the State of New York.
 I am a member of the bar of the State of New York and an Authorized House
Counsel in the State of Connecticut.  I am not a member of the bar of the
Commonwealth of Massachusetts, and do not hold myself out as an expert in the
laws of such Commonwealth, although I have made a study of relevant laws of such
Commonwealth.  In expressing opinions about matters governed by the laws of the
Commonwealth of Massachusetts, I have relied upon the opinion of Kerry J.
Tomasevich, Esq., Senior Counsel of NUSCO, who is a member of the bar of such
Commonwealth and whose opinion is attached hereto.

My opinion in Paragraph 5 below (i) is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally, to the effect of general principles of equity,
including (without limitation) concepts of materiality, reasonableness, good
faith, and fair dealing (regardless of whether considered in a proceeding in
equity or at law), and to the effect of certain laws and judicial decisions that
may affect the enforceability of certain rights and remedies provided in the
documents referred to therein, none of which laws and judicial decisions,
however, will make the rights and remedies provided in such documents inadequate
for the practical realization of the benefits provided therein and (ii) assumes
the binding effect of all documents referred to therein on all parties thereto
other than NU.

I note further that, in addition to the effect of general principles of equity
described in the preceding paragraph, courts have imposed an obligation on
contracting parties to act reasonably and in good faith in the exercise of their
contractual rights and remedies, and may also apply public policy considerations
in limiting the right of parties seeking to obtain indemnification under
circumstances where the conduct of such parties in the circumstances in question
is determined to have constituted negligence.





S.01A-2
















I express no opinion herein as to (i) the enforceability of provisions
purporting to grant to a party conclusive rights of determination, (ii) the
availability of specific performance or other equitable remedies, or (iii) the
enforceability of waivers by parties of their respective rights and remedies
under law.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:

1.

NU is validly organized and duly existing as a voluntary association under the
laws of the Commonwealth of Massachusetts and has the requisite power under the
Declaration of Trust and authority to own its property and assets and to carry
on its business as now conducted in the Commonwealth of Massachusetts.  NU is
duly qualified to do business in, and is in good standing in all other
jurisdictions where the nature of its business or the nature of property owned
or used by it makes such qualification necessary, except where the failure to so
qualify would not have a material adverse effect on the financial condition,
properties, prospects or operations of NU or of NU and its Principal
Subsidiaries taken as a whole.

2.

The execution, delivery, and performance by NU of the Credit Agreement and the
Notes (a) are within NU’s powers under the Declaration of Trust and have been
duly authorized by all necessary corporate (or equivalent) or other similar
action and (b) do not and will not contravene (i) the Declaration of Trust, (ii)
any law, or (iii) to the best of my knowledge, any contractual restriction
contained in any material agreement binding on or affecting NU.

3.

The Credit Agreement has been duly executed and delivered by NU.

4.

No authorization, consent, approval, license, permit, certificate, exemption of,
or filing or registration with, any governmental authority or other legal or
regulatory body (other than in connection with or in compliance with the
provisions of the state securities or “Blue Sky” laws of any jurisdiction, as to
which I express no opinion) is required to be obtained or made in connection
with the execution, delivery, or performance by NU of the Credit Agreement or
the Notes, except for those that have been obtained and are in full force and
effect.

5.

The Credit Agreement is, and the Notes, when executed and delivered for value
will be, the legal, valid and binding obligations of NU, enforceable against NU
in accordance with their respective terms.

6.

There is no pending or, to the best of my knowledge, threatened action or
proceeding affecting NU or its properties before any court, governmental agency,
or arbitrator (a) which affects or purports to affect the legality, validity, or
enforceability of the Credit Agreement or the Notes or (b) as to which there is
a reasonable possibility of an adverse determination and which, if adversely
determined, would materially adversely affect the financial condition,
properties, or operations of NU, except, for purposes of this clause (b) only,
such as is described in the Disclosure Documents.

7.

NU is not an “investment company” within the meaning ascribed to that term in
the Investment Company Act of 1940, as amended.








S.01A-3
















Very truly yours,











S.01A-4













Exhibit 5.01B

Form of Opinion of King & Spalding LLP,

Special New York Counsel to the Administrative Agent







September 24, 2010










Union Bank, N.A., as Administrative Agent and as a Fronting Bank under the
captioned Credit Agreement, Barclays Bank PLC, Citibank, N.A. and JPMorgan Chase
Bank, N.A., as Fronting Banks thereunder, and each of the Lenders from time to
time party thereto




Re:

Credit Agreement, dated as of September 24, 2010 (the “Credit Agreement”), among
Northeast Utilities (the “Borrower”), the lenders party thereto, Union Bank,
N.A., as Administrative Agent (the “Administrative Agent”), and Barclays Bank
PLC, Citibank, N.A., JPMorgan Chase Bank, N.A. and Union Bank, N.A., each, as a
Fronting Bank




Ladies and Gentlemen:




We have acted as special New York counsel to the Administrative Agent in
connection with the preparation, execution and delivery of the Credit Agreement.
 Unless otherwise indicated, terms defined in the Credit Agreement are used
herein as therein defined.




In that connection, we have examined the following documents:




(1)

counterparts of the Credit Agreement, executed by the Borrower, the
Administrative Agent, the Fronting Banks and the Banks;




(2)

the form of Note to be executed by the Borrower and delivered to any Bank that
requests a Note pursuant to the terms of the Credit Agreement; and




(3)

the other documents furnished by the Borrower on the Closing Date pursuant to
Section 5.01(a) of the Credit Agreement, including the opinion of Jeffery C.
Miller, Assistant General Counsel of NUSCO (the “NU Opinion”).




Our engagement as special counsel has been limited to the specific matters as to
which we were consulted.  We have no direct knowledge of the day-to-day affairs
of the Borrower and have not reviewed generally its business affairs.  In our
examination of the documents referred to above, we have assumed the authenticity
of all such documents submitted to us as originals, the genuineness of all
signatures, the due authority of the parties executing such documents and the
conformity to the originals of all such documents submitted to us as copies.  We
have also 

 

















assumed that each of the Banks, the Administrative Agent and the Fronting Banks
has duly executed and delivered, with all necessary power and authority
(corporate and otherwise), each Loan Document to which each such Person is a
party and that each such Loan Document is enforceable against each such Person
in accordance with its terms.  We have relied, as to factual matters, on the
documents we have examined and, as to matters addressed by the NU Opinion, on
the NU Opinion (with the exception of paragraph 5 thereof).




Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:




(i)

the Credit Agreement is, and each of the Notes, when executed and delivered for
value received in accordance with the terms of the Credit Agreement will be, the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms; and




(ii)

while we have not independently considered the matters covered by the NU Opinion
to the extent necessary to enable us to express the conclusions stated therein,
the NU Opinion and the other documents referred to in item (3) above are
substantially responsive to the corresponding requirements set forth in Section
5.01(a) of the Credit Agreement pursuant to which the same have been delivered.




The opinions expressed herein are subject to the following qualifications:

(a)

Our opinion set forth in paragraph (i) above is subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and to general principles of equity,
including (without limitation) concepts of materiality, reasonableness, good
faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law) and (ii) applicable laws that limit the enforceability of
provisions releasing, exculpating or exempting a party from, or requiring
indemnification of a party for, liability for its own action or inaction in
circumstances involving such party’s gross negligence, bad faith or similar
conduct.

(b)

We express no opinion herein as to (i) the availability of specific performance
or other equitable remedies or (ii) the enforceability of waivers by parties of
their respective rights and remedies under law, (iii) Section 10.05 of the
Credit Agreement, (iv) the enforceability of provisions purporting to grant to a
party conclusive rights of determination, (v) the availability of specific
performance or other equitable remedies, (vi) the enforceability of rights to
indemnity under Federal or state securities laws and (vii) the enforceability of
waivers by parties of their respective rights and remedies under law.

(c)

In connection with Section 10.11 of the Credit Agreement whereby each party to
the Credit Agreement submits to the jurisdiction of certain Federal courts, we
note the limitations of 28 U.S.C. §§1331 and 1332 on Federal court jurisdiction.

(d)

Our opinions expressed above are limited to the law of the State of New York and
the Federal law of the United States, and we do not express any opinion herein
concerning any other law.  Without limiting the generality of the foregoing, we
express no opinion as to the effect of the law of any jurisdiction other than
the State of New York wherein any Lender may be located or wherein enforcement
of any Loan Document may be sought that limits the rates of interest legally
chargeable or collectible. 





5.01B-2







 



The foregoing opinion is solely for your benefit and may not be relied upon by
any other Person other than any Person that may become a Lender under the Credit
Agreement after the date hereof.




Very truly yours,





5.01B-3
















Exhibit 10.07

Form of Assignment and Assumption




FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and [the][each]9 Assignee
identified in item 2 below ([the][each, an] “Assignee”).  [It is understood and
agreed that the rights and obligations of the Assignees hereunder are several
and not joint.]10  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee][the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Loan Documents to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including without
limitation any letters of credit included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Loan Documents, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.  




1.

Assignor:         ____________




2.

Assignee[s]:

______________________________

for each Assignee, indicate whether such Assignee is an affiliate of [identify
Lender]




9 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

10 Include bracketed language if there are multiple Assignees.









10.07-1
















3.

Borrower:

Northeast Utilities




4.

Administrative Agent:

Union Bank, N.A., as the administrative agent under the Credit Agreement




5.

Credit Agreement:

Credit Agreement, dated as of September 24, 2010. among Northeast Utilities, the
Lenders and Fronting Banks parties thereto, and Union Bank, N.A., as
Administrative Agent.




6.

 Assigned Interest[s]:




Assignor

Assignee[s]11

Aggregate Amount of Commitment/Advances for all Lenders12

Amount of Commitment/Advances Assigned8

Percentage Assigned of Commitment/Advances13

CUSIP Number

 

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 




[7.

Trade Date:          ______________]14

 




Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE

AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF

TRANSFER IN THE REGISTER THEREFOR.]




The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR

[NAME OF ASSIGNOR]







By:______________________________

     Title:




ASSIGNEE[S]15

[NAME OF ASSIGNEE]







By:______________________________

     Title:







11 List each Assignee, as appropriate.

12 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

13 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

14 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

15Add additional signature blocks as needed.

 

 

10.07-3

10.07-2





 







[NAME OF ASSIGNEE]




By:______________________________

     Title:

Consented to:16




UNION BANK, N.A., as

  Administrative Agent




By_________________________________

  Title:







NORTHEAST UTILITIES




By_________________________________

  Title:







[Consented to:]17




BARCLAYS BANK PLC,
as Fronting Bank




By________________________________

  Title:  

 




CITIBANK, N.A.,
as Fronting Bank




By________________________________

  Title:  

 




JPMORGAN CHASE BANK, N.A.,
as Fronting Bank




By________________________________

  Title:  







UNION BANK, N.A.,
as Fronting Bank




16To be added only if the consent of the Company and/or the Administrative Agent
is required by the terms of the Credit Agreement.

17To be added only if the consent of the each Fronting Bank is required by the
terms of the Credit Agreement

 

10.07-3

10.07-3








 




By________________________________

  Title:  

 

 

10.07-4


10.07-4




ANNEX 1

 

 




Credit Agreement, dated as of September 24, 2010 among Northeast Utilities, the
Lenders and

Fronting Banks parties thereto, and Union Bank, N.A., as Administrative Agent




                STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION




Representations and Warranties.  

1.1.

Assignor[s].  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
subsidiaries or affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
subsidiaries or affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.

Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iii) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (iv) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.04(b) thereof and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and (v)
it has, independently and without reliance upon the Administrative Agent or any
other Credit Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest; (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Credit Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance

 

 

10.07-5


10.07-5




 




with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender and (c) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto.

2.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3.

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

 

 

10.07-6